Exhibit 99.1 Execution Copy INDYMAC MBS, INC. Depositor INDYMAC BANK, F.S.B. Seller and Servicer DEUTSCHE BANK NATIONAL TRUST COMPANY Trustee, Swap Trustee and Supplemental Interest Trustee POOLINGAND SERVICING AGREEMENT Dated as of May 1, 2007 INDYMAC INDX MORTGAGE LOAN TRUST 2007-FLX4 MORTGAGE PASS-THROUGH CERTIFICATES Series 2007-FLX4 TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS 11 Section 1.01. Definitions. 11 Section 1.02. Rules of Construction. 46 ARTICLE TWO CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES 48 Section 2.01. Conveyance of Mortgage Loans. 48 Section 2.02. Acceptance by the Trustee of the Mortgage Loans. 51 Section 2.03. Representations, Warranties, and Covenants of the Seller and the Servicer. 53 Section 2.04. Representations and Warranties of the Depositor as to the Mortgage Loans. 55 Section 2.05. Delivery of Opinion of Counsel in Connection with Substitutions. 55 Section 2.06. Execution and Delivery of Certificates. 56 Section 2.07. REMIC Matters. 56 ARTICLE THREE ADMINISTRATION AND SERVICING OF MORTGAGE LOANS 57 Section 3.01. Servicer to Service Mortgage Loans. 57 Section 3.02. [Reserved]. 58 Section 3.03. Rights of the Depositor and the Trustee in Respect of the Servicer. 58 Section 3.04. [Reserved]. 58 Section 3.05. Trustee to Act as Servicer. 58 Section 3.06. Collection of Mortgage Loan Payments; Certificate Account; Distribution Account; Swap Account; Credit Support Collateral Account; Supplemental Interest Reserve Fund. 58 Section 3.07. Collection of Taxes, Assessments and Similar Items; Escrow Accounts. 62 Section 3.08. Access to Certain Documentation and Information Regarding the Mortgage Loans. 63 Section 3.09. Permitted Withdrawals from the Certificate Account, the Distribution Account and the Swap Account. 63 Section 3.10. Maintenance of Hazard Insurance; Maintenance of Primary Insurance Policies. 65 Section 3.11. Enforcement of Due-On-Sale Clauses; Assumption Agreements. 66 Section 3.12. Realization Upon Defaulted Mortgage Loans. 67 Section 3.13. Trustee to Cooperate; Release of Mortgage Files. 69 Section 3.14. Documents, Records and Funds in Possession of the Servicer to be Held for the Trustee. 70 Section 3.15. Servicing Compensation. 70 Section 3.16. Access to Certain Documentation. 71 Section 3.17. Annual Statement as to Compliance. 71 Section 3.18. Errors and Omissions Insurance; Fidelity Bonds. 71 Section 3.19. The Corridor Contract and the Swap Contract. 71 Section 3.20. Notification of Adjustments. 74 Section 3.21. Prepayment Charges. 74 Section 3.22. Late Payment Fees. 75 -i- TABLE OF CONTENTS (Continued) Page ARTICLE FOUR DISTRIBUTIONS AND ADVANCES BY THE SERVICER 76 Section 4.01. Advances. 76 Section 4.02. Priorities of Distribution. 77 Section 4.03. [Reserved]. 83 Section 4.04. Allocation of Net Deferred Interest 83 Section 4.05. Monthly Statements to Certificateholders. 83 Section 4.06. Carryover Reserve Fund. 85 Section 4.07. Determination of Pass-Through Rates for LIBOR Certificates. 86 Section 4.08. Supplemental Interest Trust and Swap Trust. 87 ARTICLE FIVE THE CERTIFICATES 89 Section 5.01. The Certificates. 89 Section 5.02. Certificate Register; Registration of Transfer and Exchange of Certificates. 89 Section 5.03. Mutilated, Destroyed, Lost or Stolen Certificates. 94 Section 5.04. Persons Deemed Owners. 94 Section 5.05. Access to List of Certificateholders’ Names and Addresses. 94 Section 5.06. Maintenance of Office or Agency. 95 ARTICLE SIX THE DEPOSITOR AND THE SERVICER 96 Section 6.01. Respective Liabilities of the Depositor and the Servicer. 96 Section 6.02. Merger or Consolidation of the Depositor or the Servicer. 96 Section 6.03. Limitation on Liability of the Depositor, the Seller, the Servicer, and Others. 96 Section 6.04. Limitation on Resignation of the Servicer. 97 ARTICLE SEVEN DEFAULT 98 Section 7.01. Events of Default. 98 Section 7.02. Trustee to Act; Appointment of Successor. 99 Section 7.03. Notification to Certificateholders. 100 ARTICLE EIGHT CONCERNING THE TRUSTEE 102 Section 8.01. Duties of the Trustee. 102 Section 8.02. Certain Matters Affecting the Trustee. 102 Section 8.03. Trustee Not Liable for Certificates or Mortgage Loans. 104 Section 8.04. Trustee May Own Certificates. 104 Section 8.05. Trustee’s Fees and Expenses. 104 Section 8.06. Eligibility Requirements for the Trustee. 105 Section 8.07. Resignation and Removal of the Trustee. 105 Section 8.08. Successor Trustee. 106 Section 8.09. Merger or Consolidation of the Trustee. 107 Section 8.10. Appointment of Co-Trustee or Separate Trustee. 107 Section 8.11. Tax Matters. 108 -ii- TABLE OF CONTENTS (Continued) Page ARTICLE NINE TERMINATION 112 Section 9.01. Termination upon Liquidation or Purchase of the Mortgage Loans. 112 Section 9.02. Final Distribution on the Certificates. 113 Section 9.03. Additional Termination Requirements. 114 Section 9.04. Termination of the Supplemental Interest Trust; Termination of the Swap Trust. 114 ARTICLE TEN MISCELLANEOUS PROVISIONS 115 Section 10.01. Amendment. 115 Section 10.02. Recordation of Agreement; Counterparts. 116 Section 10.03. Governing Law. 117 Section 10.04. Intention of Parties. 117 Section 10.05. Notices. 117 Section 10.06. Severability of Provisions. 118 Section 10.07. Assignment 118 Section 10.08. Limitation on Rights of Certificateholders. 118 Section 10.09. Inspection and Audit Rights. 119 Section 10.10. Certificates Nonassessable and Fully Paid. 119 Section 10.11. Official Record. 120 Section 10.12. Protection of Assets. 120 Section 10.13. Qualifying Special Purpose Entity. 120 ARTICLE ELEVEN EXCHANGE ACT REPORTING 121 Section 11.01. Filing Obligations. 121 Section 11.02. Form 10-D Filings. 121 Section 11.03. Form 8-K Filings. 122 Section 11.04. Form 10-K Filings. 122 Section 11.05. Sarbanes-Oxley Certification. 125 Section 11.06. Form 15 Filing. 125 Section 11.07. Report on Assessment of Compliance and Attestation. 125 Section 11.08. Use of Subcontractors. 126 Section 11.09. Amendments. 127 -iii- TABLE OF CONTENTS (Continued) SCHEDULES Schedule I: Mortgage Loan Schedule S-I-1 Schedule II: Representations and Warranties of the Seller/Servicer S-II-1 Schedule III: Representations and Warranties as to the Mortgage Loans S-III-1 Schedule IV: Form of Monthly Report S-IV-1 EXHIBITS Exhibit A: Form of Senior Certificate (other than a Notional Amount Certificate) A-1 Exhibit B: Form of Subordinated Certificate B-1 Exhibit C: Form of Class A-R Certificate C-1 Exhibit D-1: Form of Notional Amount Certificate D-1 Exhibit D-2: Form of Class C Certificate D-2 Exhibit E: Form of Reverse of Certificates E-1 Exhibit F-1: Form of Class P Certificate F-1 Exhibit F-2: Form of Class L Certificate F-2 Exhibit G-1: Form of Initial Certification of Trustee G-1-1 Exhibit G-2: [Reserved] G-2-1 Exhibit G-3: Form of Delay Delivery Certification G-3-1 Exhibit G-4: [Reserved] G-4-1 Exhibit H-1: Form of Final Certification of Trustee H-1-1 Exhibit H-2: [Reserved] H-2-1 Exhibit I: Form of Transfer Affidavit I-1 Exhibit J: Form of Transferor Certificate J-1 Exhibit K: Form of Investment Letter (Non-Rule 144A) K-1 Exhibit L: Form of Rule 144A Letter L-1 Exhibit M: Form of Request for Release (for Trustee) M-1 Exhibit N: Request for Release of Documents N-1 Exhibit O-1: Form of Certification to Be Provided By The Depositor With Form 10-K O-1 Exhibit O-2 Trustee’s Officer’s Certificate Exhibit P-1: Form of Corridor Contract P-1-1 Exhibit P-2: Form of Swap Contract P-2-1 Exhibit Q Form 10-D, Form 8-K and Form 10-K Reporting Responsibility Q-1 Exhibit R-1 Form of Performance Certification (Trustee) R-1 Exhibit S Form of Servicing Criteria to be Addressed in Assessment of Compliance Statement S-1 Exhibit T Form of List of Item 1119 Parties T-1 Exhibit U Form of Sarbanes-Oxley Certification U-1 -iv- THIS POOLING AND SERVICING AGREEMENT, dated as of May 1, 2007, among INDYMAC MBS, INC., a Delaware corporation, as depositor (the “Depositor”), IndyMac Bank, F.S.B. (“IndyMac”), a federal savings bank, as seller (in that capacity, the “Seller”) and as servicer (in that capacity, the “Servicer”), and Deutsche Bank National Trust Company, a national banking association, as trustee (in that capacity, the “Trustee”), as swap trustee (in that capacity, the “SwapTrustee”) and as supplemental interest trustee (in that capacity, the “Supplemental Interest Trustee”). W i t n e s s e t hT h a t In consideration of the mutual agreements set forth in this Agreement, the parties agree as follows: PRELIMINARY STATEMENT The Depositor is the owner of the Trust Fund that is hereby conveyed to the Trustee in return for the Certificates.As provided in this Agreement, the Trustee shall elect that the Trust Fund (exclusive of the Swap Contract, the Swap Account, the Corridor Contract, the Supplemental Interest Reserve Fund, the Carryover Reserve Fund and any amounts in respect of waived Prepayment Charges paid by the Servicer to the Class P Certificates pursuant to Section 3.21(b) and any amounts in respect of waived Late Payment Fees paid by the Servicer to the Class L Certificates pursuant to Section 3.22(b)) be treated for federal income tax purposes as comprising three real estate mortgage investment conduits (each, a “REMIC” or, in the alternative, “REMIC 1, “REMIC 2” and the “Master REMIC”).Each Certificate, other than the Class A-R and Class L Certificates, will represent ownership of one or more regular interests in the Master REMIC for purposes of the REMIC Provisions.The Class A-R Certificates represent ownership of the classes of residual interests in each REMIC described herein.The Master REMIC will hold as assets the several classes of uncertificated REMIC 2 Interests (other than the Class R-2 Interest).REMIC 2 will hold as assets the several classes of uncertificated REMIC 1 Interests (other than the Class R-1 Interest).REMIC 1 will hold as assets all property of the Trust Fund other than the Swap Contract, the Swap Account the Corridor Contract, the Supplemental Interest Reserve Fund and the Carryover Reserve Fund.Each REMIC 2 Interest (other than the Class R-2 Interest) is hereby designated as a regular interest in REMIC 2.Each REMIC 1 Interest (other than the Class R-1 Interest) is hereby designated as a regular interest in REMIC 1.The latest possible maturity date of all REMIC regular interests created in this Agreement shall be the Latest Possible Maturity Date.All amounts in respect of waived Prepayment Charges paid by the Servicer to the Class P Certificates pursuant to Section 3.21(b) will be treated as paid directly by the Servicer to the Class P Certificates and not as paid by or through any REMIC created under this Agreement.All amounts in respect of waived Late Payment Fees paid by the Servicer to the Class L Certificates will be treated as paid directly by the Servicer to the Class L Certificates pursuant to Section 3.22(b) and not as paid by or through any REMIC created under this Agreement or by or through the Grantor Trust described in this Agreement. REMIC 1 The REMIC 1 Interests will have the Initial Principal Balances and Pass-Through Rates as set forth in the following table: REMIC 1 Interests Initial Principal Balance(1) Pass-Through Rate Class 1-1A (1) (2) Class 1-1B (1) (3) Class 1-2A (1) (2) Class 1-2B (1) (3) Class 1-3A (1) (2) Class 1-3B (1) (3) Class 1-4A (1) (2) Class 1-4B (1) (3) Class 1-5A (1) (2) Class 1-5B (1) (3) 2 REMIC 1 Interests Initial Principal Balance(1) Pass-Through Rate Class 1-6A (1) (2) Class 1-6B (1) (3) Class 1-7A (1) (2) Class 1-7B (1) (3) Class 1-8A (1) (2) Class 1-8B (1) (3) Class 1-9A (1) (2) Class 1-9B (1) (3) Class 1-10A (1) (2) Class 1-10B (1) (3) Class 1-11A (1) (2) Class 1-11B (1) (3) Class 1-12A (1) (2) Class 1-12B (1) (3) Class 1-13A (1) (2) Class 1-13B (1) (3) Class 1-14A (1) (2) Class 1-14B (1) (3) Class 1-15A (1) (2) Class 1-15B (1) (3) Class 1-16A (1) (2) Class 1-16B (1) (3) Class 1-17A (1) (2) Class 1-17B (1) (3) Class 1-18A (1) (2) Class 1-18B (1) (3) Class 1-19A (1) (2) Class 1-19B (1) (3) Class 1-20A (1) (2) Class 1-20B (1) (3) Class 1-21A (1) (2) Class 1-21B (1) (3) Class 1-22A (1) (2) Class 1-22B (1) (3) Class 1-23A (1) (2) Class 1-23B (1) (3) Class 1-24A (1) (2) Class 1-24B (1) (3) Class 1-25A (1) (2) Class 1-25B (1) (3) Class 1-26A (1) (2) Class 1-26B (1) (3) Class 1-27A (1) (2) Class 1-27B (1) (3) 3 REMIC 1 Interests Initial Principal Balance(1) Pass-Through Rate Class 1-28A (1) (2) Class 1-28B (1) (3) Class 1-29A (1) (2) Class 1-29B (1) (3) Class 1-30A (1) (2) Class 1-30B (1) (3) Class 1-31A (1) (2) Class 1-31B (1) (3) Class 1-32A (1) (2) Class 1-32B (1) (3) Class 1-33A (1) (2) Class 1-33B (1) (3) Class 1-34A (1) (2) Class 1-34B (1) (3) Class 1-35A (1) (2) Class 1-35B (1) (3) Class 1-36A (1) (2) Class 1-36B (1) (3) Class 1-37A (1) (2) Class 1-37B (1) (3) Class 1-38A (1) (2) Class 1-38B (1) (3) Class 1-39A (1) (2) Class 1-39B (1) (3) Class 1-40A (1) (2) Class 1-40B (1) (3) Class 1-41A (1) (2) Class 1-41B (1) (3) Class 1-42A (1) (2) Class 1-42B (1) (3) Class 1-43A (1) (2) Class 1-43B (1) (3) Class 1-44A (1) (2) Class 1-44B (1) (3) Class 1-45A (1) (2) Class 1-45B (1) (3) Class 1-46A (1) (2) Class 1-46B (1) (3) Class 1-47A (1) (2) Class 1-47B (1) (3) Class 1-48A (1) (2) Class 1-48B (1) (3) Class 1-49A (1) (2) Class 1-49B (1) (3) 4 REMIC 1 Interests Initial Principal Balance(1) Pass-Through Rate Class 1-50A (1) (2) Class 1-50B (1) (3) Class 1-51A (1) (2) Class 1-51B (1) (3) Class 1-52A (1) (2) Class 1-52B (1) (3) Class 1-53A (1) (2) Class 1-53B (1) (3) Class 1-54A (1) (2) Class 1-54B (1) (3) Class 1-55A (1) (2) Class 1-55B (1) (3) Class 1-56A (1) (2) Class 1-56B (1) (3) Class 1-57A (1) (2) Class 1-57B (1) (3) Class 1-58A (1) (2) Class 1-58B (1) (3) Class 1-59A (1) (2) Class 1-59B (1) (3) Class 1-60A (1) (2) Class 1-60B (1) (3) Class 1-Support (1), (4) (4) Class 1-$100 $100(5) (5) Class R-1 (6) (6) (1) Each such Class, other than the Class 1-Support Interest, will have an initial principal balance equal to the product of: (i) 50% and (ii) the excess of (a) the Swap Contract Notional Balance for the Distribution Date whose ordinal number (e.g., first, second, third) equals the cardinal number (e.g. -1, -2, -3) of the designated Class, over (b) the Swap Contract Notional Balance for the subsequent Distribution Date.Scheduled principal, prepayments and Realized Losses will be allocated first, to the Class 1-Support Interest and second, among the other Classes designated “1-”, first, sequentially to the Class having the lowest cardinal number following such designation, in each case until reduced to zero, and second, among each class having the same cardinal number pro rata between each such class. (2) Prior to the Distribution Date in June 2012, a rate equal to the product of: (i) 2 and (ii) the excess of (a) the Weighted Average Adjusted Net Mortgage Rate of the Mortgage Loans over (b) the Fixed Rate (as defined in the Swap Contract).On and after the Distribution Date in June 2012 a rate equal to the Weighted Average Adjusted Net Mortgage Rate of the Mortgage Loans. 5 (3) Prior to the Distribution Date in June 2012, a rate equal to the lesser of (i) twice the Fixed Rate (as defined in the Swap Contract) and (ii) twice the Weighted Average Adjusted Net Mortgage Rate of the Mortgage Loans.On and after the Distribution Date in June 2012, a rate equal to the Weighted Average Adjusted Net Mortgage Rate of the Mortgage Loans. (4) On each Distribution Date, following the allocation of Principal Remittance Amounts and Realized Losses, the principal balance in respect of the Class 1-Support Interest will equal the excess, if any, of the principal balance of the Mortgage Loans over the principal balance in respect of the remaining REMIC 1 Interests.On each Distribution Date, a rate equal to the Weighted Average Adjusted Net Mortgage Rate of the Mortgage Loans. (5) On each Distribution Date, following the allocation of Principal Remittance Amounts and Realized Losses, the principal balance in respect of the Class 1-$100 will equal the Class Certificate Balance in respect of the Class A-R Certificates and will not bear interest. (6) The Class R-1 Interest is the sole class of residual interest in REMIC 1.It has no principal balance and pays no principal or interest. REMIC 2 The REMIC 2 Interests will have the Initial Principal Balances and Pass-Through Rates as set forth in the following table: REMIC 2 Interests Principal Balances Pass- Through Rate Corresponding Certificates Classes Class 2-1-A-1 (1) (2) Class 1-A-1 Class 2-1-A-2 (1) (2) Class 1-A-2 Class 2-2-A-1 (1) (2) Class 2-A-1 Class 2-2-A-2 (1) (2) Class 2-A-2 Class 2-2-A-3 (1) (2) Class 2-A-3 Class 2-M-1 (1) (2) Class M-1 Class 2-M-2 (1) (2) Class M-2 Class 2-M-3 (1) (2) Class M-3 Class 2-M-4 (1) (2) Class M-4 Class 2-M-5 (1) (2) Class M-5 Class 2-M-6 (1) (2) Class M-6 Class2-Accrual (1) (2) N/A Class 2-Swap IO (1) (3) N/A Class2-$100 $100(4) (4) N/A ClassR-2 (5) (5) N/A (1) On each Distribution Date, Principal Remittance Amounts and Realized Losses will be allocated to the REMIC 2 Interests in such a manner that, following such allocations:(i) the principal balances of the REMIC 2 Interests (other than the Class 2-Accrual, Class 2-Swap IO, Class 2-$100 and Class R-2 Interests) will equal 50% of the Certificate Balance of their Corresponding Certificates for such Distribution Date, (ii) the Class 2-Accrual Interest will have a principal balance equal to 50% of the aggregate Stated Principal Balance of the Mortgage Loans plus 50% of the Overcollateralized Amount.For purposes of clauses (i) and (ii) in the immediately preceding sentence, the principal balances of the Corresponding Certificates will be adjusted as if any excess of LIBOR plus the related Pass-Through Margin subject to a cap equal to the REMIC Cap over the Available Funds Rate for such Class of Certificates and any Distribution Date, attributable to the allocation of Net Deferred Interest to such Class, were treated as Deferred Interest that is added to the Certificate Balances of such Certificates. 6 (2) The Pass-Through Rate will equal the weighted average of the Pass-Through Rates of the REMIC 1 Interests treating each “B” interest as capped at a rate equal to the product of (i) 2 and (ii) LIBOR on each Distribution Date whose cardinal number preceding such designation (e.g., -1, -2, -3) is not exceeded by the ordinal number of the Distribution Date following the Closing Date (e.g., first, second, third) for such Distribution Date (the “REMIC Cap”). (3) For each Distribution Date, the REMIC 2-Swap IO shall be entitled to receive from each “B” interest whose cardinal number preceding such designation (e.g., -1, -2, -3) is not exceeded by the ordinal number of the Distribution Date following the Closing Date (e.g., first, second, third) for such Distribution Date the interest accruing on such Interest in excess of an amount of interest accruing on such Interest’s balance at a rate equal to the product of: (i) 2 and (ii) the excess of (x) the lesser of (1) the Fixed Rate (as defined in the Swap Contract) and (2) the Weighted Average Adjusted Net Mortgage Rate of the Mortgage Loans, over (y) LIBOR. (4) On each Distribution Date, following the allocation of Principal Amounts and Realized Losses, the principal balance in respect of the Class 2-$100 will have the principal balance in respect of the Class A-R Certificates and will not bear interest. (5) The Class R-2 Interest is the sole class of residual interest in REMIC 2.It has no principal balance and pays no principal or interest. The Master REMIC The following table sets forth the Class Designation, Initial Class Certificate Balance, Pass-Through Rate, Minimum Denominations and Integral Multiples in excess thereof in respect of the Certificates, each of which (other than the Class A-R and the Class L Certificates) is hereby designated a regular interest in the Master REMIC, in which such Classes shall be issuable (except that one Certificate of each Class of Certificates may be issued in a different amount): 7 Class Designation Initial Class Certificate Balance Pass-Through Rate Initial Pass-Through Rate Minimum Denomination Integral Multiples in Excess of Minimum Class 1-A-1 $127,861,000 Floating (1) 5.520% $25,000 $1,000 Class 1-A-2 $31,965,000 Floating (1) 5.570% $25,000 $1,000 Class 2-A-1 $194,257,000 Floating (1) 5.500% $25,000 $1,000 Class 2-A-2 $80,939,000 Floating (1) 5.570% $25,000 $1,000 Class 2-A-3 $48,563,000 Floating (1) 5.620% $25,000 $1,000 Class A-R $100 N/A N/A $100 N/A Class M-1 $5,095,000 Floating (1) 5.820% $100,000 $1,000 Class M-2 $3,312,000 Floating (1) 5.870% $100,000 $1,000 Class M-3 $2,802,000 Floating (1) 6.070% $100,000 $1,000 Class M-4 $2,547,000 Floating (1) 6.320% $100,000 $1,000 Class M-5 $2,547,000 Floating (1) 6.320% $100,000 $1,000 Class M-6 $1,783,000 Floating (1) 6.320% $100,000 $1,000 Class M-7 $1,783,000 Floating (1) 6.320% $100,000 $1,000 Class M-8 $1,783,000 Floating (1) 6.320% $100,000 $1,000 Class M-9 $1,783,000 Floating (1) 6.320% $100,000 $1,000 ClassC N/A (2) N/A N/A N/A ClassP N/A (3) N/A N/A N/A Class L N/A N/A(4) (4) (4) (4) (1)The Pass-Through Rate for this Class of Certificates for any Interest Accrual Period for any Distribution Date will be a per annum rate equal to the lesser of (i) LIBOR for that Distribution Date plus the Pass-Through Margin for that Class and that Interest Accrual Period and(ii) the related Available Funds Rate for that Distribution Date.Solely for federal income tax purposes: (i) the Certificate Balances of each Class of Certificates will be adjusted as if any excess of LIBOR plus the related Pass-Through Margin subject to a cap equal to the REMIC Cap over the related Available Funds Rate for such Class of Certificates and any Distribution Date, attributable to the allocation of Net Deferred Interest to such Class, were treated as Deferred Interest that is added to the Certificate Balances of such Certificates, and (ii) all monies received by the Senior and Subordinated Certificates in excess of the REMIC Cap will be treated as a paid pursuant to a limited recourse interest rate cap contract as provided in Section 8.11. (2)For federal income tax purposes, the Class C Interests will represent three classes of regular interests issued by the Master REMIC, (i) a class that does not accrue interest and has a principal balance equal to the Overcollateralized Amount as of the Closing Date, (ii) a class that is entitled to receive all interest accruals in respect of the Class 2-Swap IO Interest, and (iii) a class that has a notional balance equal to the sum of the principal balances of the REMIC 2 Regular Interests (excluding the Class R-2, Class 2-$100 and Class 2-Swap IO Interests), on the immediately preceding Distribution Date, and has a pass through rate equal to the excess of: (a) the REMIC Cap over (b) the product of 2 and the weighted average of the pass through rates in respect of such Classes of REMIC 2 Interests, subjecting the Class 2-Accrual Interest to a cap equal to zero, and the other such Classes of Certificates to a cap equal to the pass through rate in respect of their Corresponding Certificates, calculated by substituting the REMIC Cap for the Available Funds Rate. (3)The Class P Certificates will not be entitled to any interest, but will be entitled to 100% of any Prepayment Charges collected on the Mortgage Loans.The Class P Certificates are issuable as a single certificate. 8 The foregoing REMIC structure is intended to cause all of the cash from the Mortgage Loans to flow through to the Master REMIC as cash flow on a REMIC regular interest, without creating any shortfall—actual or potential (other than for credit losses) to any REMIC regular interest. For any purpose for which the Pass-Through Rates (other than in the Master REMIC) are calculated, the interest rate on the Mortgage Loans shall be appropriately adjusted to account for the difference between the monthly day count convention of the Mortgage Loans and the monthly day count convention of the regular interests issued by each of the REMICs.For purposes of calculating the Pass-Through Rates for each of the interests issued by each REMIC (other than the Master REMIC) created under this Agreement such rates shall be adjusted to equal a monthly day count convention based on a 30 day month for each Due Period and a 360-day year so that the Mortgage Loans and all regular interests will be using the same monthly day count convention. (4)The Class L Certificates will not bear interest but will be entitled to 100% of any Late Payment Fees collected on the Mortgage Loans.For federal income tax purposes, the Trustee will treat the Late Payment Fees as beneficially owned by the Holders of the Class L Certificates and shall treat such portion of the Trust Fund as an interest in a “trust” within the meaning of Treasury Regulations section 301.7701-4(a) (the “Grantor Trust”).The Class L Certificates are issuable as a single certificate. Set forth below are designations of Classes of Certificates to the categories used in this Agreement: Accretion Directed Certificates None. Accrual Certificates None. Book-Entry Certificates All Classes of Certificates other than the Physical Certificates. COFI Certificates None. Components None. Component Certificates None. Delay Certificates None. ERISA-Restricted Certificates The Private Certificates and Residual Certificates; and Certificates of any Class that does not or no longer has a rating of BBB- or its equivalent, or better, from at least one Rating Agency. Group 1 Senior Certificates Class 1-A-1, Class 1-A-2 and Class A-R Certificates. Group 2 Senior Certificates Class 2-A-1, Class 2-A-2 and Class 2-A-3 Certificates. LIBOR Certificates The Senior Certificates (other than the Class A-R Certificates) and Subordinated Certificates. Non-Delay Certificates All LIBOR Certificates. Notional Amount Certificates None. Notional Amount Components None. Offered Certificates All Classes of Certificates other than the Private Certificates. Physical Certificates Class A-R Certificates and Private Certificates. Planned Principal Classes None. 9 Principal Only Certificates None. Principal Only Components None. Private Certificates Class L, Class P and Class C Certificates. Rating Agencies Moody’s and S&P. Regular Certificates All Classes of Certificates other than the Class A-R Certificates. Residual Certificates Class A-R Certificates. Retained Certificates None. Senior Certificates The Group 1 Senior Certificates and the Group 2 SeniorCertificates. Senior Certificate Group The Group 1 Senior Certificates or the Group 2 Senior Certificates. Subordinated Certificates Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class M-7, Class M-8 and Class M-9 Certificates. Targeted Principal Classes None. Targeted Principal Component None. With respect to any of the foregoing designations as to which the corresponding reference is “None,” all defined terms and provisions in this Agreement relating solely to such designations shall be of no force or effect, and any calculations in this Agreement incorporating references to such designations shall be interpreted without reference to such designations and amounts.Defined terms and provisions in this Agreement relating to statistical rating agencies not designated above as Rating Agencies shall be of no force or effect. 10 Article One DEFINITIONS Section 1.01.Definitions. Unless the context requires a different meaning, capitalized terms are used in this Agreement as defined below. Accretion Directed Certificates:As specified in the Preliminary Statement. Accretion Direction Rule:Not applicable. Accrual Amount:Not applicable. Accrual Certificates:As specified in the Preliminary Statement. Accrual Termination Date:Not applicable. Additional Designated Information:As defined in Section11.02. Adjusted Mortgage Rate:As to each Mortgage Loan and at any time, the per annum rate equal to the Mortgage Rate less the Servicing Fee Rate. Adjusted Net Mortgage Rate:As to each Mortgage Loan and any Distribution Date, the per annum rate equal to the Mortgage Rate of that Mortgage Loan (as of the Due Date in the month preceding the month in which such Distribution Date occurs) less the Expense Fee Rate for that Mortgage Loan. Adjustment Date:A date specified in each Mortgage Note as a date on which the Mortgage Rate on the related Mortgage Loan is subject to adjustment. Advance:As to a Loan Group, the payment required to be made by the Servicer with respect to any Distribution Date pursuant to Section4.01, the amount of any such payment being equal to the aggregate of payments of principal and interest (net of the Servicing Fee) on the Mortgage Loans in such Loan Group that were due during the related Due Period and not received as of the close of business on the related Determination Date, together with an amount equivalent to interest on each REO Property, net of any net income from such REO Property, less the aggregate amount of any such delinquent payments that the Servicer has determined would constitute a Nonrecoverable Advance if advanced. Advance Notice:As defined in Section4.01(b). Advance Deficiency:As defined in Section4.01(b). Affiliate:With respect to any Person, any other Person controlling, controlled or under common control with such Person.For purposes of this definition, “control” means the power to direct the management and policies of a Person, directly or indirectly, whether through ownership of voting securities, by contract, or otherwise and “controlling” and “controlled” shall have meanings correlative to the foregoing.Affiliates also include any entities consolidated with the requirements of generally accepted accounting principles. Agreement:This Pooling and Servicing Agreement and all amendments and supplements. 11 Allocable Portion:As to any Distribution Date and Loan Group, the percentage equivalent of a fraction, the numerator of which is the aggregate Stated Principal Balance of the Mortgage Loans in that Loan Group as of the Due Date in the prior month (after giving effect to Principal Prepayments received in the Prepayment Period related to that prior Due Date) and the denominator of which is the Pool Principal Balance as of the Due Date in the prior month (after giving effect to Principal Prepayments received in the Prepayment Period related to that prior Due Date). Amount Held for Future Distribution:As to any Distribution Date and Loan Group, the aggregate amount held in the Certificate Account at the close of business on the related Determination Date on account of (i) Principal Prepayments received after the last day of the related Prepayment Period and Liquidation Proceeds and Subsequent Recoveries received in the month of such Distribution Date and (ii) all Scheduled Payments related to such Loan Group due after the related Due Date. Applied Realized Loss Amount:With respect to any Distribution Date and the LIBOR Certificates, the sum of the Realized Losses that are to be applied in reduction of the Class Certificate Balances of any such Class of Certificates pursuant to this Agreement, which, in the case of the Subordinated Certificates, shall equal the amount, if any, by which the aggregate Class Certificate Balance of all LIBOR Certificates (after all distributions of principal on such Distribution Date) exceeds the aggregate Stated Principal Balance of the Mortgage Loans as of the Due Date in the month in which such Distribution Date occurs (after giving effect to Principal Prepayments received in the related Prepayment Period).With respect to the Group 1 Senior Certificates and any Distribution Date on which the aggregate Class Certificate Balance of the Subordinated Certificates is equal to zero, the amount, if any, by which the aggregate Class Certificate Balance of the Group 1 Senior Certificates (after all distributions of principal on such Distribution Date) exceeds the aggregate Stated Principal Balance of the Group 1 Mortgage Loans as of the Due Date in the month in which such Distribution Date occurs (after giving effect to Principal Prepayments received in the related Prepayment Period).With respect to each Class of Group 2 Senior Certificates and any Distribution Date on which the aggregate Class Certificate Balance of the Subordinated Certificates is equal to zero, the amount, if any, by which the aggregate Class Certificate Balance of the Group 2 Senior Certificates (after all distributions of principal on such Distribution Date) exceeds the aggregate Stated Principal Balance of the Group 2 Mortgage Loans as of the Due Date in the month in which such Distribution Date occurs (after giving effect to Principal Prepayments received in the related Prepayment Period). Appraised Value:With respect to any Mortgage Loan, the Appraised Value of the related Mortgaged Property shall be:(i) with respect to a Mortgage Loan other than a Refinance Loan, the lesser of (a) the value of the Mortgaged Property based upon the appraisal made at the time of the origination of such Mortgage Loan and (b) the sales price of the Mortgaged Property at the time of the origination of such Mortgage Loan; and (ii) with respect to a Refinance Loan, the value of the Mortgaged Property based upon the appraisal made at the time of the origination of such Refinance Loan. Available Funds:As to any Distribution Date and the Mortgage Loans in a Loan Group, the sum of (a)the aggregate amount held in the Certificate Account at the close of business on the related Determination Date, including any Subsequent Recoveries with respect to Mortgage Loans in a Loan Group, net of the Amount Held for Future Distribution, net of Prepayment Charges, the $100 held in trust for the Class P Certificates and Late Payment Fees and net of amounts permitted to be withdrawn from the Certificate Account pursuant to clauses (i) - (viii), inclusive, of Section3.09(a) and amounts permitted to be withdrawn from the Distribution Account pursuant to clauses (i) - (ii), inclusive, of Section3.09(b), (b)the amount of the Advance for that Loan Group, (c)in connection with Defective Mortgage Loans in such Loan Group, as applicable, the aggregate of the Purchase Prices and Substitution Adjustment Amounts related to those Mortgage Loans deposited on the related Distribution Account Deposit Date, and (d) any amount related to the Mortgage Loans in that Loan Group deposited on the related Distribution Account Deposit Date pursuant to Section3.10.The Holders of the Class P Certificates will be entitled to all Prepayment Charges received on the Mortgage Loans and the Holders of the Class L Certificates will be entitled to all Late Payment Fees and such amounts will not be available for distribution to the Holders of any other Class of Certificates. 12 Available Funds Rate: As to any Distribution Date and: · the Group 1 Senior Certificates, a rate equal to the product of (i) the excess of (A) the product of (x) the Interest Funds for Loan Group 1 for that Distribution Date and (y) a fraction the numerator of which is 12 and the denominator of which is the aggregate Stated Principal Balance of the Group 1 Mortgage Loans as of the Due Date in the month preceding the month of such Distribution Date (after giving effect to Principal Prepayments in the Prepayment Period related to that prior Due Date) over (B) the Swap Adjustment Rate, and (ii) a fraction, the numerator of which is 30 and the denominator of which is the actual number of days in the related Interest Accrual Period; · the Group 2 Senior Certificates, a rate equal to the product of (i) the excess of (A) the product of (x) the Interest Funds for Loan Group 2 for that Distribution Date and (y) a fraction the numerator of which is 12 and the denominator of which is the aggregate Stated Principal Balance of the Group 2 Mortgage Loans as of the Due Date in the month preceding the month of such Distribution Date (after giving effect to Principal Prepayments in the Prepayment Period related to that prior Due Date) over (B) the Swap Adjustment Rate, and (ii) a fraction, the numerator of which is 30 and the denominator of which is the actual number of days in the related Interest Accrual Period; and · the Subordinated Certificates, a rate equal to the weighted average of the Available Funds Rate for the Group 1 Senior Certificates and the Group 2 Senior Certificates, in each case, weighted on the basis of the excess of the aggregate Stated Principal Balance of the Group 1 Mortgage Loans and the aggregate Stated Principal Balance of the Group 2 Mortgage Loans, in each case as of the Due Date in the prior calendar month (after giving effect to Principal Prepayments received in the Prepayment Period related to that prior Due Date), over the aggregate Class Certificate Balance of the Group 1 Senior Certificates and the aggregate Class Certificate Balance of the Group 2 Senior Certificates, respectively, immediately prior to such Distribution Date. Bankruptcy Code:The United States Bankruptcy Reform Act of 1978, as amended. Bankruptcy Coverage Termination Date:Not applicable. Bankruptcy Loss:Not applicable. Bankruptcy Loss Coverage Amount:Not applicable. Blanket Mortgage:The mortgage or mortgages encumbering a Cooperative Property. Book-Entry Certificates:As specified in the Preliminary Statement. Business Day:Any day other than (i) a Saturday or a Sunday, or (ii) a day on which the banking institutions in the City of New York, New York, the State of California or the city in which the Corporate Trust Office of the Trustee is located (excluding the city in which the Certificate Registrar is located) are authorized or obligated by law or executive order to be closed. 13 Carryover Reserve Fund:The separate Eligible Account created and maintained by the Trustee pursuant to Section4.06 with a depository institution in the name of the Trustee for the benefit of the Certificateholders and designated “Deutsche Bank National Trust Company, in trust for the registered holders of IndyMac INDX Mortgage Loan Trust 2007-FLX4, Mortgage Pass-Through Certificates, Series 2007-FLX4.” Certificate:Any one of the certificates issued by the Trust Fund and executed by the Trustee in substantially the forms attached as exhibits. Certificate Account:The separate Eligible Account or Accounts created and maintained by the Servicer pursuant to Section3.06(d) with a depository institution in the name of the Servicer for the benefit of the Trustee on behalf of Certificateholders and designated “IndyMac Bank, F.S.B., in trust for the registered holders of IndyMac INDX Mortgage Loan Trust 2007-FLX4, Mortgage Pass-Through Certificates, Series 2007-FLX4.” Certificate Balance:With respect to any Certificate (other than the Class C and Class L Certificates) at any date, the maximum dollar amount of principal to which the Holder thereof is then entitled under this Agreement, such amount being equal to the Denomination thereof (A) plus any increase in the Certificate Balance of such Certificate pursuant to Section 4.02 due to receipt of Subsequent Recoveries (B) minus the sum of (i) all distributions of principal previously made with respect thereto and (ii) all Applied Realized Loss Amounts allocated to that Certificate, (C) plus the amount of Net Deferred Interest allocated to that Certificate pursuant to Section4.04 prior to the date of determination and (D) in the case of any Class of Accrual Certificates, plus the Accrual Amount added to the Class Certificate Balance of such Class prior to such date.The Class L Certificates do not have a Certificate Balance. Certificate Group:Either the Group 1 Certificates or the Group 2 Certificates. Certificate Owner:With respect to a Book-Entry Certificate, the Person who is the beneficial owner of the Book-Entry Certificate.For the purposes of this Agreement, in order for a Certificate Owner to enforce any of its rights under this Agreement, it shall first have to provide evidence of its beneficial ownership interest in a Certificate that is reasonably satisfactory to the Trustee, the Depositor and/or the Servicer, as applicable. Certificate Register:The register maintained pursuant to Section5.02. Certificate Registrar:Deutsche Bank National Trust Company and its successors and, if a successor certificate registrar is appointed under this Agreement, the successor. Certificateholder or Holder:The person in whose name a Certificate is registered in the Certificate Register, except that, solely for the purpose of giving any consent pursuant to this Agreement, any Certificate registered in the name of the Depositor or any affiliate of the Depositor is not Outstanding and the Percentage Interest evidenced thereby shall not be taken into account in determining whether the requisite amount of Percentage Interests necessary to effect a consent has been obtained, except that if the Depositor or its affiliates own 100% of the Percentage Interests evidenced by a Class of Certificates, the Certificates shall be Outstanding for purposes of any provision of this Agreement requiring the consent of the Holders of Certificates of a particular Class as a condition to the taking of any action.The Trustee is entitled to rely conclusively on a certification of the Depositor or any affiliate of the Depositor in determining which Certificates are registered in the name of an affiliate of the Depositor. Certification Party:As defined in Section11.05. 14 Certifying Person:As defined in Section11.05. Class:All Certificates bearing the same class designation as set forth in the Preliminary Statement. Class Certificate Balance:For any Class (other than the Notional Amount and Class L Certificates) as of any date of determination, the aggregate of the Certificate Balances of all Certificates of the Class as of that date. Class C Distributable Amount:As to any Distribution Date, an amount equal to the product of (a) the Class C Tax Pass Through Rate and (b) the aggregate Stated Principal Balance of the Mortgage Loans as of the Due Date in the month of that Distribution Date (after giving effect to Principal Prepayments received in the related Prepayment Period). Class C Tax Pass Through Rate:For each Distribution Date, the product of:(1) the amount of interest accrued in respect of the Master REMIC Regular Interests other than the Class C Interest (other than the Class 1-P-1 and Class 1-P-2 Interest) and (2) 12, divided by the sum of the principal balances in respect of the REMIC 1 Interests. Closing Date:May 30, 2007. CMT Index:Not applicable. Code:The Internal Revenue Code of 1986, including any successor or amendatory provisions. COFI:Not applicable. COFI Certificates:Not applicable. Commission:The United States Securities and Exchange Commission. Compensating Interest:For any Distribution Date, 0.125% multiplied by one-twelfth multiplied by the aggregate Stated Principal Balance of the Mortgage Loans as of the first day of the prior month. Confirmation:Either the Swap Confirmation or the Corridor Confirmation, as applicable. Co-op Shares:Shares issued by a Cooperative Corporation. Cooperative Corporation:The entity that holds title (fee or an acceptable leasehold estate) to the real property and improvements constituting the Cooperative Property and that governs the Cooperative Property, which Cooperative Corporation must qualify as a Cooperative Housing Corporation under section 216 of the Code. Cooperative Loan:Any Mortgage Loan secured by Co-op Shares and a Proprietary Lease. Cooperative Property:The real property and improvements owned by the Cooperative Corporation, including the allocation of individual dwelling units to the holders of the Co-op Shares of the Cooperative Corporation. Cooperative Unit:A single family dwelling located in a Cooperative Property. 15 Corridor Confirmation:The agreement between the Supplemental Interest Trustee on behalf of the IndyMac INDX Mortgage Loan Trust 2007-FLX4 and the Corridor Counterparty evidencing the terms of the Corridor Contract. Corridor Contract:With respect to the LIBOR Certificates, the interest rate Corridor Contract evidenced by the related Confirmation, a form of which is attached to this Agreement as Exhibit P-1. Corridor Contract Termination Date:The Distribution Date in April 2008. Corridor Counterparty:Morgan Stanley Capital Services Inc. Corporate Trust Office:The designated office of the Trustee in the State of California at which at any particular time its corporate trust business with respect to this Agreement is administered, which office at the date of the execution of this Agreement is located at 1761 East St. Andrew Place, Santa Ana, California 92705, Attn:Mortgage Administration-IN07F4 (IndyMac MBS, Inc., IndyMac INDX Mortgage Loan Trust 2007-FLX4, Mortgage Pass-Through Certificates, Series 2007-FLX4), and which is the address to which notices to and correspondence with the Trustee should be directed.With respect to the Certificate Registrar, the designated office for presentment and surrender of Certificates for registration transfer, exchange or final payment thereof which at the date of execution of this Agreement, is located at DB Services Tennessee, 648 Grassmere Park Road, Nashville, Tennessee, 37211-3658, Attention: Transfer Unit. Credit Support Collateral Account:The separate Eligible Account or Accounts created and maintained by the Supplemental Interest Trustee or the Swap Trustee, as applicable, pursuant to Section3.06(h) with a depository institution in the name of the Supplemental Interest Trustee or the Swap Trustee, as applicable, for the benefit of the Supplemental Interest Trust or the Swap Trust, as applicable, on behalf of the Holders of the Offered Certificates and designated “IndyMac Bank, F.S.B., in trust for the registered Holders of IndyMac INDX Mortgage Loan Trust 2007-FLX4, Mortgage Pass-Through Certificates, Series 2007-FLX4.” Cumulative Loss Trigger Event:With respect to a Distribution Date on or after the Stepdown Date occurs if the aggregate amount of Realized Losses on the Mortgage Loans from (and including) the Cut-off Date to (and including) the related Due Date (reduced by the aggregate amount of Subsequent Recoveries received from the Cut-off Date through the Prepayment Period related to that Due Date) exceeds the applicable percentage, for such Distribution Date, of the Cut-off Date Pool Principal Balance, as set forth below: Distribution Date Percentage June 2009 – May 2010 0.15% with respect to June 2009, plus an additional 1/12th of0.20% for each month thereafter through May 2010 June 2010 – May 2011 0.35% with respect to June 2010, plus an additional 1/12th of0.30% for each month thereafter through May 2011 June 2011 – May 2012 0.65% with respect to June 2011, plus an additional 1/12th of0.30% for each month thereafter through May 2012 June 2012 – May 2013 0.95% with respect to June 2012, plus an additional 1/12th of0.35% for each month thereafter through May 2013 June 2013– May 2014 1.30% with respect to June 2013, plus an additional 1/12th of0.10% for each month thereafter through May 2014 June 2014 and thereafter 1.40% 16 Current Interest:With respect to each Class of LIBOR Certificates and each Distribution Date, (x) the interest accrued at the applicable Pass-Through Rate for the applicable Interest Accrual Period on the Class Certificate Balance of that Class immediately prior to that Distribution Date minus (y) the Net Interest Shortfalls allocated to that Class for that Distribution Date. Cut-off Date:May 1, 2007. Cut-off Date Pool Principal Balance:$509,573,579.05. Cut-off Date Principal Balance:As to any Mortgage Loan, its Stated Principal Balance as of the close of business on the Cut-off Date. Debt Service Reduction:For any Mortgage Loan, a reduction by a court of competent jurisdiction in a proceeding under the Bankruptcy Code in the Scheduled Payment for the Mortgage Loan that became final and non-appealable, except a reduction resulting from a Deficient Valuation or a reduction that results in a permanent forgiveness of principal. Defective Mortgage Loan:Any Mortgage Loan that is required to be repurchased pursuant to Section2.02 or 2.03. Deferred Interest:With respect to each Mortgage Loan and each related Due Date, the excess, if any, of the amount of interest accrued on such Mortgage Loan from the preceding Due Date to such Due Date over the monthly payment received for such Due Date. Deficient Valuation:For any Mortgage Loan, a valuation by a court of competent jurisdiction of the Mortgaged Property in an amount less than the then outstanding indebtedness under the Mortgage Loan, or any reduction in the amount of principal to be paid in connection with any Scheduled Payment that results in a permanent forgiveness of principal, which valuation or reduction results from an order of the court that is final and non-appealable in a proceeding under the Bankruptcy Code. Definitive Certificates:Any Certificate evidenced by a Physical Certificate and any Certificate issued in lieu of a Book-Entry Certificate pursuant to Section5.02(e). Delay Certificates:As specified in the Preliminary Statement. Delay Delivery Certification:A certification substantially in the form of Exhibit G-3. Delay Delivery Mortgage Loans:The Mortgage Loans identified on the Mortgage Loan Schedule for which all or a portion of a related Mortgage File is not delivered to the Trustee by the Closing Date.The Depositor shall deliver the Mortgage Files to the Trustee: (A)for at least 70% of the Mortgage Loans in each Loan Group, not later than the Closing Date and (B)for the remaining 30% of the Mortgage Loans in each Loan Group, not later than five Business Days following the Closing Date. To the extent that the Seller is in possession of any Mortgage File for any Delay Delivery Mortgage Loan, until delivery of the Mortgage File to the Trustee as provided in Section2.01, the Seller shall hold the files as Servicer, as agent and in trust for the Trustee. 17 Deleted Mortgage Loan:As defined in Section2.03(c). Delinquency Trigger Event:With respect to any Distribution Date on or after the Stepdown Date, if the Rolling Three Month Delinquency Rate as of the last day of the immediately preceding month equals or exceeds 40% of the Senior Enhancement Percentage for that Distribution Date. Delinquent:A Mortgage Loan is “Delinquent” if any monthly payment due on a Due Date is not made by the close of business on the day immediately preceding the next scheduled Due Date for such Mortgage Loan.A Mortgage Loan is “30 days Delinquent” if such monthly payment has not been received by the close of business on the last day of the month in which such monthly payment was due.The determination of whether a Mortgage Loan is “60 days Delinquent”, “90 days Delinquent”, etc.shall be made in a like manner. Denomination:For each Certificate, the amount on the face of the Certificate as the “Initial Certificate Balance of this Certificate” or the “Initial Notional Amount of this Certificate” or, if neither of the foregoing, the Percentage Interest appearing on the face of the Certificate. Depositor:IndyMac MBS, Inc., a Delaware corporation, or its successor in interest. Depository:The initial Depository shall be The Depository Trust Company, the nominee of which is CEDE & Co., as the registered Holder of the Book-Entry Certificates.The Depository shall at all times be a “clearing corporation” as defined in Section8-102(a)(5) of the UCC. Depository Participant:A broker, dealer, bank, or other financial institution or other Person for whom from time to time a Depository effects book-entry transfers and pledges of securities deposited with the Depository. Determination Date:As to any Distribution Date, the 15th day of each month or if that day is not a Business Day the preceding Business Day. Distribution Account:The separate Eligible Account created and maintained by the Trustee pursuant to Section3.06(e) in the name of the Trustee for the benefit of the Certificateholders and designated “Deutsche Bank National Trust Company in trust for registered holders of IndyMac INDX Mortgage Loan Trust 2007-FLX4, Mortgage Pass-Through Certificates, Series 2007-FLX4.” Funds in the Distribution Account shall be held in trust for the Certificateholders for the uses and purposes set forth in this Agreement. Distribution Account Deposit Date:As to any Distribution Date, 12:30 P.M. Pacific time on the Business Day preceding the Distribution Date. Distribution Date:The 25th day of each calendar month after the initial issuance of the Certificates, or if that day is not a Business Day, the next Business Day, commencing in June 2007. Distribution Percentage: For either Loan Group and Distribution Date, the percentage equivalent of a fraction, the numerator of which is the Principal Remittance Amount for that Loan Group and Distribution Date and the denominator of which is the aggregate Principal Remittance Amount for both Loan Groups for that Distribution Date. Due Date:For any Mortgage Loan and Distribution Date, the first day of the month in which such Distribution Date occurs. 18 Due Period:For any Distribution Date, the period commencing on the second day of the month preceding the month in which the Distribution Date occurs and ending on the first day of the month in which the Distribution Date occurs. EDGAR:The Commission’s Electronic Data Gathering, Analysis and Retrieval system. Eligible Account:Any of (i) an account or accounts maintained with a federal or state chartered depository institution or trust company the short-term unsecured debt obligations of which (or, in the case of a depository institution or trust company that is the principal subsidiary of a holding company, the debt obligations of either such holding company or the depository institution or trust company, whichever are rated higher) have (x) if Moody’s is a Rating Agency at the time amounts are held on deposit therein, the highest short-term ratings of Moody's (which shall be Prime-1), (y) if Fitch is a Rating Agency at the time any amounts are held on deposit therein, the highest short-term rating of Fitch (which shall be F1 for funds held for less than 30 days, and F1+ for funds held for longer than 30 days and less than 365 days) and (z) if S&P is a Rating Agency at the time any amounts are held on deposit therein, a short-term rating of at least A-2, for funds held no longer than 30 days, and, if funds will be held longer than 30 days and less than 365 days, a short-term rating of at least A-1+, or (ii) an account or accounts in a depository institution or trust company in which such accounts are insured by the FDIC (to the limits established by the FDIC) and the uninsured deposits in which accounts are otherwise secured such that, as evidenced by an Opinion of Counsel delivered to the Trustee and to each Rating Agency, the Certificateholders have a claim with respect to the funds in such account or a perfected first priority security interest against any collateral (which shall be limited to Permitted Investments) securing such funds that is superior to claims of any other depositors or creditors of the depository institution or trust company in which such account is maintained, or (iii) a trust account or accounts maintained with (a) the trust department of a federal or state chartered depository institution or (b) a trust company, acting in its fiduciary capacity or (iv) any other account acceptable to each Rating Agency. Eligible Accounts may bear interest, and may include, if otherwise qualified under this definition, accounts maintained with the Trustee. ERISA:The Employee Retirement Income Security Act of 1974, as amended. ERISA-Qualifying Underwriting:A best efforts or firm commitment underwriting or private placement that meets the requirements of the Underwriter’s Exemption. ERISA-Restricted Certificate:As specified in the Preliminary Statement. Escrow Account:The Eligible Account or Accounts established and maintained pursuant to Section3.07(a). Event of Default:As defined in Section7.01. Excess Cashflow:With respect to any Distribution Date (i) the Interest Funds remaining after the distribution of interest to the Holders of the Certificates for that Distribution Date and (ii) any Principal Distribution Amount for that Distribution Date remaining after distributions of principal to the Senior and Subordinated Certificates. Excess Loss:Not applicable. Excess Proceeds:For any Liquidated Mortgage Loan, the excess of (a)all Liquidation Proceeds from the Mortgage Loan received in the calendar month in which the Mortgage Loan became a Liquidated Mortgage Loan, net of any amounts previously reimbursed to the Servicer as Nonrecoverable Advances with respect to the Mortgage Loan pursuant to Section3.09(a)(iii), over 19 (b)the sum of (i) the unpaid principal balance of the Liquidated Mortgage Loan as of the Due Date in the month in which the Mortgage Loan became a Liquidated Mortgage Loan plus (ii) accrued interest at the Mortgage Rate from the Due Date for which interest was last paid or advanced (and not reimbursed) to Certificateholders up to the Due Date applicable to the Distribution Date following the calendar month during which the liquidation occurred. Exchange Act:The Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. Exchange Act Reports:Any reports on Form 10-D, Form 8-K and Form 10-K required to be filed by the Depositor with respect to the Trust Fund under the Exchange Act. Expense Fee Rate:As to each Mortgage Loan, the sum of (a) the Servicing Fee Rate and (b) the Trustee Fee Rate. Excess Overcollateralization Amount: With respect to any Distribution Date, the excess, if any, of the Overcollateralized Amount on that Distribution Date over the Overcollateralization Target Amount on that Distribution Date. Extra Principal Distribution Amount: For any Distribution Date, the lesser of (i) the excess of (x) the Interest Remittance Amount for that Distribution Date over (y) the aggregate amount of Current Interest and Interest Carry Forward Amount for that Distribution Date and (ii) the Overcollateralization Deficiency Amount for that Distribution Date. FDIC:The Federal Deposit Insurance Corporation, or any successor thereto. FHLMC:The Federal Home Loan Mortgage Corporation, a corporate instrumentality of the United States created and existing under Title III of the Emergency Home Finance Act of 1970, as amended, or any successor thereto. Fitch:Fitch, Inc., or any successor thereto.If Fitch is designated as a Rating Agency in the Preliminary Statement, for purposes of Section10.05(b) the address for notices to Fitch shall be Fitch, Inc., One State Street Plaza, New York, NY 10004, Attention:MBS Monitoring - IndyMac 2007-FLX4, or any other address Fitch furnishes to the Depositor and the Servicer. FNMA:The Federal National Mortgage Association, a federally chartered and privately owned corporation organized and existing under the Federal National Mortgage Association Charter Act, or any successor thereto. Form 10-D Disclosure Item:With respect to any Person, any material litigation or governmental proceedings pending against such Person, or against any of the Trust Fund, the Depositor, the Trustee or the Servicer, if such Person has actual knowledge thereof. Form 10-K Disclosure Item:With respect to any Person, (a) Form 10-D Disclosure Item, and (b) any affiliations or relationships between such Person and any Item 1119 Party. Fraud Loan:Not applicable. 20 Fraud Losses:Not applicable. Fraud Loss Coverage Amount:Not applicable. Fraud Loss Coverage Termination Date:Not applicable. Fully Amortizing Monthly Payment:With respect to any Mortgage Loan, the payment that if made by a Mortgagor would fully amortize the Mortgage Loan over the initial term of 30 years. Grantor Trust:As specified in the Preliminary Statement. Gross Margin:With respect to each Mortgage Loan, the fixed percentage set forth in the related Mortgage Note that is added to the Mortgage Index on each Adjustment Date in accordance with the terms of the related Mortgage Note used to determine the Mortgage Rate for such Mortgage Loan. Group 1 Certificates:As specified in the Preliminary Statement. Group 1 Mortgage Loan:Any Mortgage Loan in Loan Group 1. Group 1 Senior Certificates:As specified in the Preliminary Statement. Group 1 Senior Principal Distribution Amount:With respect to Loan Group 1 and any Distribution Date on or after the Stepdown Date (and so long as no Trigger Event is in effect), the product of (x) the Distribution Percentage for Loan Group 1 for that Distribution Date and (y) the Senior Principal Distribution Amount for that Distribution Date. Group 2 Certificates:As specified in the Preliminary Statement. Group 2 Mortgage Loan:Any Mortgage Loan in Loan Group 2. Group 2 Senior Certificates:As specified in the Preliminary Statement. Group 2 Senior Principal Distribution Amount: With respect to Loan Group 2 and any Distribution Date on or after the Stepdown Date (and so long as no Trigger Event is in effect), the product of (x) the Distribution Percentage for Loan Group 2 for that Distribution Date and (y) the Senior Principal Distribution Amount for that Distribution Date. Hard Prepayment Charges:As to a Mortgage Loan, any charge payable by a Mortgagor in connection with certain partial Principal Prepayments and all Principal Prepayments in Full made within the related Prepayment Charge Period, the Hard Prepayment Charges with respect to each applicable Mortgage Loan so held by the Trust Fund being identified in the Mortgage Loan Schedule. Hedges Certificates:The LIBOR Certificates. Indirect Participant:A broker, dealer, bank, or other financial institution or other Person that clears through or maintains a custodial relationship with a Depository Participant. Initial Bankruptcy Loss Coverage Amount:Not applicable. Initial LIBOR Rate:5.32% per annum. 21 Insurance Policy:For any Mortgage Loan included in the Trust Fund, any insurance policy, including all riders and endorsements thereto in effect, including any replacement policy or policies for any Insurance Policies. Insurance Proceeds:Proceeds paid by an insurer pursuant to any Insurance Policy, in each case other than any amount included in such Insurance Proceeds in respect of Insured Expenses. Insured Expenses:Expenses covered by an Insurance Policy or any other insurance policy with respect to the Mortgage Loans. Interest Accrual Period:With respect to each Class of Delay Certificates and any Distribution Date, the calendar month prior to the month of such Distribution Date.The Delay Certificates will accrue interest on the basis of a 360-day year consisting of twelve 30-day months.With respect to each Class of Non-Delay Certificates and any Distribution Date, the period commencing on the immediately preceding Distribution Date (or, in the case of the first Distribution Date, the Closing Date) and ending on the day immediately preceding that Distribution Date.Each Class of Non-Delay Certificates will accrue interest on the basis of a 360-day year and the actual number of days elapsed during the related Interest Accrual Period. Interest Carry Forward Amount:With respect to each Class of LIBOR Certificates and each Distribution Date, the sum of (i) the excess of (a) Current Interest for that Class with respect to prior Distribution Dates, over (b) the amount actually distributed to that Class with respect to interest on prior Distribution Dates and (ii) interest for the applicable Interest Accrual Period on the amount described in clause (i) based on the Pass-Through Rate for the applicable Class of LIBOR Certificates. Interest Determination Date:With respect to (a) any Interest Accrual Period for a Class of LIBOR Certificates and (b) any Interest Accrual Period for the COFI Certificates for which the applicable Index is LIBOR, the second Business Day prior to the first day of such Interest Accrual Period. Interest Funds:For any Distribution Date and Loan Group, the Interest Remittance Amount for that Loan Group minus the Allocable Portion of the Trustee Fee for that Distribution Date. Interest Only Monthly Payment:With respect to any Mortgage Loan, the payment of only interest made by the Mortgagor. Interest Rate:With respect to each REMIC 1 Interest, REMIC 2 Interest or Master REMIC Interest, the applicable rate set forth or calculated in the manner described in the Preliminary Statement. Interest Remittance Amount:For any Distribution Date and Loan Group is : (a)the sum, without duplication, of: (1)all interest on the Mortgage Loans in that Loan Group due on the related Due Date and received on or prior to the related Determination Date, less the related Servicing Fees, (2)all interest on Principal Prepayments on the Mortgage Loans in that Loan Group, other than Prepayment Interest Excess, (3)all Advances relating to interest in respect of the Mortgage Loans in that Loan Group with respect to payments not paid by the related Determination Date, 22 (4)amounts paid by the Servicer in respect of Compensating Interest for that Loan Group, and (5)Liquidation Proceeds on the Mortgage Loans in that Loan Group received during the related Prepayment Period (to the extent such Liquidation Proceeds relate to interest) minus (b)all Advances in respect of the Mortgage Loans in that Loan Group relating to interest and certain expenses reimbursed since the prior Due Date, plus (c)the lesser of (i) the Principal Prepayment Amount for that Loan Group and that Distribution Date and (ii) the aggregate Deferred Interest for that Loan Group for the related Due Period. Interest Settlement Rate:As defined in Section4.07. Item 1119 Party:The Depositor, the Seller, the Servicer, the Trustee, the Swap Counterparty and any other material transaction party, as identified in Exhibit T, as updated pursuant to Section11.04. Late Payment Fee:As to a Mortgage Loan, any fees assessable by the related mortgagee in connection with the late payment of a Scheduled Payment due after the Cut-off Date. Latest Possible Maturity Date:The Distribution Date, calculated on the Closing Date, following the third anniversary of the later of: (i) the scheduled maturity date of the Mortgage Loan having the latest scheduled maturity date as of the Cut-off Date, and (ii) the latest possible maturity of any Substitute Mortgage Loan that may be substituted for any Mortgage Loan pursuant to this Agreement Lender PMI Loans:Mortgage Loans with respect to which the lender rather than the borrower acquired the primary mortgage guaranty insurance and charged the related borrower an interest premium. LIBOR:The London interbank offered rate for one month United States dollar deposits calculated in the manner described in Section4.07. LIBOR Certificates:As specified in the Preliminary Statement. LIBOR Determination Date:For any Interest Accrual Period, the second London Business Day prior to the commencement of such Interest Accrual Period. Limited Exchange Act Reporting Obligations:The obligations of the Servicer under Section3.17(b), Section6.02 and Section6.04 with respect to notice and information to be provided to the Depositor and Article 11 (except Section11.07(a)(i) and (ii)). Liquidated Mortgage Loan:For any Distribution Date, a defaulted Mortgage Loan (including any REO Property) that was liquidated in the calendar month preceding the month of the Distribution Date and as to which the Servicer has certified (in accordance with this Agreement) that it has received all amounts it expects to receive in connection with the liquidation of the Mortgage Loan, including the final disposition of an REO Property. 23 Liquidation Proceeds:Amounts, including Insurance Proceeds regardless of when received, received in connection with the partial or complete liquidation of defaulted Mortgage Loans, whether through trustee’s sale, foreclosure sale, or otherwise or amounts received in connection with any condemnation or partial release of a Mortgaged Property, and any other proceeds received in connection with an REO Property, less the sum of related unreimbursed Servicing Fees, Servicing Advances, and Advances. Loan Group:Either Loan Group 1 or Loan Group 2, as applicable. Loan Group 1:All Mortgage Loans identified as Group 1 Mortgage Loans on the Mortgage Loan Schedule. Loan Group 2:All Mortgage Loans identified as Group 2 Mortgage Loans on the Mortgage Loan Schedule. Loan-to-Value Ratio:For any Mortgage Loan and as of any date of determination, is the fraction whose numerator is the original principal balance of the related Mortgage Loan at that date of determination and whose denominator is the Appraised Value of the related Mortgaged Property. London Business Day:Any day on which dealings in deposits of United States dollars are transacted in the London interbank market. Lost Mortgage Note:Any Mortgage Note the original of which was permanently lost or destroyed and has not been replaced. Maintenance:For any Cooperative Unit, the rent paid by the Mortgagor to the Cooperative Corporation pursuant to the Proprietary Lease. Maximum Mortgage Rate:For each Mortgage Loan, the percentage set forth in the related Mortgage Note as the lifetime maximum Mortgage Rate to which such Mortgage Rate may be adjusted. MERS:Mortgage Electronic Registration Systems, Inc., a corporation organized and existing under the laws of the State of Delaware, or any successor thereto. MERS Mortgage Loan:Any Mortgage Loan registered with MERS on the MERS® System. MERS® System:The system of recording transfers of mortgages electronically maintained by MERS. MIN:The mortgage identification number for any MERS Mortgage Loan. Minimum Monthly Payment:For any Mortgage Loan, the product of (x) the related Payment Limit and (y) the related Fully Amortizing Monthly Payment. Minimum Mortgage Rate:For each Mortgage Loan, the percentage set forth in the related Mortgage Note as the lifetime minimum Mortgage Rate to which such Mortgage Rate may be adjusted. MOM Loan:Any Mortgage Loan as to which MERS is acting as mortgagee, solely as nominee for the originator of such Mortgage Loan and its successors and assigns. Monthly Statement:The statement delivered to the Certificateholders pursuant to Section4.05. 24 Moody’s:Moody’s Investors Service, Inc., or any successor thereto.If Moody’s is designated as a Rating Agency in the Preliminary Statement, for purposes of Section10.05(b) the address for notices to Moody’s shall be Moody’s Investors Service, Inc., 99 Church Street, New York, New York 10007, Attention:Residential Loan Monitoring Group, or any other address that Moody’s furnishes to the Depositor and the Servicer. Mortgage:The mortgage, deed of trust, or other instrument creating a first lien on an estate in fee simple or leasehold interest in real property securing a Mortgage Note. Mortgage File:The mortgage documents listed in Section2.01 pertaining to a particular Mortgage Loan and any additional documents delivered to the Trustee to be added to the Mortgage File pursuant to this Agreement. Mortgage Index:One-Year LIBOR Index. Mortgage Loans:Such of the mortgage loans transferred and assigned to the Trustee pursuant to this Agreement, as from time to time are held as a part of the Trust Fund (including any REO Property), the Mortgage Loans so held being identified on the Mortgage Loan Schedule, notwithstanding foreclosure or other acquisition of title of the related Mortgaged Property. Mortgage Loan Schedule:As of any date, the list set forth in Schedule I of Mortgage Loans included in the Trust Fund on that date.The Mortgage Loan Schedule shall be prepared by the Seller and shall set forth the following information with respect to each Mortgage Loan by Loan Group: (i) the loan number; (ii) the street address of the Mortgaged Property, including the zip code; (iii) the maturity date; (iv) the original principal balance; (v) the Cut-off Date Principal Balance; (vi) the first payment date of the Mortgage Loan; (vii) the Scheduled Payment in effect as of the Cut-off Date; (viii) the Gross Margin in effect as of the Cut-off Date; (ix) the Maximum Mortgage Rate in effect as of the Cut-off Date; (x) the Payment Adjustment Date in effect as of the Cut-off Date; (xi) a code indicating the Mortgage Index and when it is determined; (xii) the Loan-to-Value Ratio at origination; (xiii) a code indicating whether the residential dwelling at the time of origination was represented to be owner-occupied; 25 (xiv) a code indicating whether the residential dwelling is either (a) a detached single family dwelling, (b) a dwelling in a PUD, (c) a condominium unit, (d) a two- to four-unit residential property, or (e) a Cooperative Unit; (xv) the Mortgage Rate in effect as of the Cut-off Date; (xvi) the purpose for the Mortgage Loan; (xvii) the type of documentation program pursuant to which the Mortgage Loan was originated; (xviii) a code indicating whether the Mortgage Loan is a borrower-paid mortgage insurance loan; (xix) the Servicing Fee Rate; (xx) a code indicating whether the Mortgage Loan is a Lender PMI Loan; (xxi) the coverage amount of any mortgage insurance; (xxii) with respect to the Lender PMI Loans, the interest premium charged by the lender; (xxiii) a code indicating whether the Mortgage Loan is a Delay Delivery Mortgage Loan; (xxiv) the Minimum Mortgage Rate in effect as of the Cut-off Date; (xxv) a code indicating whether the Mortgage Loan is a MERS Mortgage Loan; and (xxvi) the type of Prepayment Charges (Hard Prepayment Charges or Soft Prepayment Charges ) and the length of time during which Prepayment Charges will be imposed on a Mortgage Loan. The schedule shall also set forth the total of the amounts described under (v) above for all of the Mortgage Loans and for each Loan Group. Mortgage Note:The original executed note or other evidence of the indebtedness of a Mortgagor under a Mortgage Loan. Mortgage Rate:The annual rate of interest borne by a Mortgage Note from time to time (net of the interest premium for any Lender PMI Loan). Mortgaged Property:The underlying property securing a Mortgage Loan, which, with respect to a Cooperative Loan, is the related Co-op Shares and Proprietary Lease. Mortgagor:The obligors on a Mortgage Note. National Cost of Funds Index:The National Monthly Median Cost of Funds Ratio to SAIF-Insured Institutions published by the OTS. 26 Net Deferred Interest:With respect to each Loan Group and Distribution Date, the excess, if any, of the aggregate amount of Deferred Interest that accrued on the Mortgage Loans in that Loan Group from the preceding Due Date to the Due Date in the month of such Distribution Date, over the Principal Prepayment Amount for that Loan Group and Distribution Date. Net Interest Shortfall:With respect to any Distribution Date and Loan Group, an amount equal to the sum of (x) any Net Prepayment Interest Shortfalls for that Loan Group and Distribution Date and (y) the amount of interest that would otherwise have been received with respect to any Mortgage Loan in that Loan Group that was the subject of a Relief Act Reduction to the extent not covered by Excess Cashflow. Net Prepayments: With respect to any Distribution Date and Loan Group, the excess, if any, of (i) the Principal Prepayment Amount for that Loan Group over (ii) the aggregate amount of Deferred Interest accrued on the Mortgage Loans in that Loan Group from the preceding Due Date to the Due Date related to that Distribution Date. Net Prepayment Interest Shortfall:As to any Distribution Date and Loan Group, the amount, if any, by which the aggregate of the Prepayment Interest Shortfalls for such Loan Group exceeds the sum of (x) the Compensating Interest for such Loan Group and Distribution Date and (y) the excess, if any, of the Compensating Interest for the other Loan Group over the Prepayment Interest Shortfalls for such other Loan Group and Distribution Date. Net Rate Carryover:For a Class of LIBOR Certificates on any Distribution Date, the excess of: (1)the amount of interest that Class would have accrued for that Distribution Date had the Pass-Through Rate for that Class and the related Interest Accrual Period not been calculated based on the lesser of:(A) LIBOR plus the applicable Pass-Through Margin; and (B) the sum of (i) the related Available Funds Rate and (ii) the product of (AA) a fraction the numerator of which is 360 and the denominator of which is the actual number of days in the related Interest Accrual Period and (BB) the sum of (a) a fraction the numerator of which is an amount equal to any payments received under the Corridor Contract and the denominator of which is the aggregate Class Certificate Balance of the Certificates immediately prior to such Distribution Date, and (b) a fraction the numerator of which is the Net Swap Payments owed by the Swap Counterparty for such Distribution Date and the denominator of which is the aggregate Stated Principal Balance of the Mortgage Loans as of the immediately preceding Distribution Date, over (2)the amount of interest that Class accrued on that Distribution Date based on the related Available Funds Rate, plus the unpaid portion of any excess from prior Distribution Dates (and interest accrued thereon at the then applicable Pass-Through Rate, without giving effect to the related Available Funds Rate). Net Swap Payment:With respect to the Swap Contract, any Distribution Date and payment from the Swap Trust to the Swap Counterparty, the excess, if any, of the “Fixed Amounts” (as defined in the Swap Contract) with respect to such Distribution Date over the “Floating Amounts” (as defined in the Swap Contract) with respect to such Distribution Date.With respect to the Swap Contract, any Distribution Date and payment by the Swap Counterparty to the Swap Trust, the excess, if any, of the “Floating Amounts” with respect to such Distribution Date over the “Fixed Amounts” with respect to such Distribution Date. 27 NIM Insurer:Any insurer guarantying at the request of the Holder of the Class C or Class P Certificates certain payments under notes backed or secured by the Class C or Class P Certificates. Non-Delay Certificates:As specified in the Preliminary Statement. Nonrecoverable Advance:Any portion of an Advance previously made or proposed to be made by the Servicer, that, in the good faith judgment of the Servicer, will not be ultimately recoverable by the Servicer from the related Mortgagor, related Liquidation Proceeds or otherwise. Notice of Final Distribution:The notice to be provided pursuant to Section9.02 to the effect that final distribution on any of the Certificates shall be made only upon presentation and surrender thereof. Notional Amount:Not applicable. Notional Amount Certificates:As specified in the Preliminary Statement. Notional Amount Components:As specified in the Preliminary Statement. OC Floor:An amount equal to 0.50% of the Cut-off Date Pool Principal Balance. Offered Certificates:As specified in the Preliminary Statement. Officer’s Certificate:A certificate (i) signed by the Chairman of the Board, the Vice Chairman of the Board, the President, a Managing Director, a Vice President (however denominated), an Assistant Vice President, the Treasurer, the Secretary, or one of the Assistant Treasurers or Assistant Secretaries of the Depositor or the Servicer, or (ii) if provided for in this Agreement, signed by a Servicing Officer, as the case may be, and delivered to the Depositor and the Trustee as required by this Agreement or (iii) in the case of any other Person, signed by an authorized officer of such Person. One-Year CMT Index:The weekly average yield on United States Treasury securities adjusted to a constant maturity of one year as published by the Federal Reserve Board in Statistical Release H.15 and most recently available as of a day specified in the related Mortgage Note. One-Year LIBOR Index:The average of the London interbank offered rates for one-year U.S. dollar deposits in the London market, generally as set forth in either The Wall Street Journal or some other source generally accepted in the residential mortgage loan origination business and specified in the related Mortgage Note, or, if such rate ceases to be published in The Wall Street Journal or becomes unavailable for any reason, then based upon a new index selected by the servicer, based on comparable information, in each case, as most recently announced as of either 45 days prior to, or the first Business Day of the month immediately preceding the month of, such Adjustment Date. Opinion of Counsel:For the interpretation or application of the REMIC Provisions, a written opinion of counsel who (i) is in fact independent of the Depositor and the Servicer, (ii) does not have any direct financial interest in the Depositor or the Servicer or in any affiliate of either, and (iii) is not connected with the Depositor or the Servicer as an officer, employee, promoter, underwriter, trustee, partner, director, or person performing similar functions.Otherwise, a written opinion of counsel who may be counsel for the Depositor or the Servicer, including in-house counsel, reasonably acceptable to the Trustee. Optional Termination Date:As defined in Section9.01. 28 Original Mortgage Loan:The Mortgage Loan refinanced in connection with the origination of a Refinance Loan. OTS:The Office of Thrift Supervision. Outside Reference Date:Not applicable. Outstanding:For the Certificates as of any date of determination, all Certificates theretofore executed and authenticated under this Agreement except: (i) Certificates theretofore canceled by the Trustee or delivered to the Trustee for cancellation; and (ii) Certificates in exchange for which or in lieu of which other Certificates have been executed and delivered by the Trustee pursuant to this Agreement. Outstanding Mortgage Loan:As of any Due Date, a Mortgage Loan with a Stated Principal Balance greater than zero that was not the subject of a Principal Prepayment in Full before the Due Date or during the related Prepayment Period and that did not become a Liquidated Mortgage Loan before the Due Date. Overcollateralization Deficiency Amount:For any Distribution Date, the amount, if any, by which the Overcollateralization Target Amount exceeds the Overcollateralized Amount on that Distribution Date (after giving effect to distributions of the Principal Remittance Amounts on that Distribution Date). Overcollateralization Release Amount:With respect to any Distribution Date on which the Excess Overcollateralization Amount is, or would be after taking into account all other distributions to be made on that Distribution Date, greater than zero, an amount equal to the lesser of (x) the Excess Overcollateralization Amount for that Distribution Date and (y) the aggregate Principal Remittance Amount for Loan Group 1 and Loan Group 2 that Distribution Date. Overcollateralization Target Amount:With respect to any Distribution Date (a) prior to the Stepdown Date, an amount equal to 0.50% of the Cut-off Date Pool Principal Balance and (b) on or after the Stepdown Date, the greater of (i) (x) for any Distribution Date prior to the Distribution Date in June 2013, an amount equal to 1.25% of the aggregate Stated Principal Balance of the Mortgage Loans as of the Due Date in the month of that Distribution Date (after giving effect to Principal Prepayments received in the related Prepayment Period) and (y) for any Distribution Date on or after the Distribution Date in June 2013, an amount equal to 1.00% of the aggregate Stated Principal Balance of the Mortgage Loans as of the Due Date in the month of that Distribution Date (after giving effect to Principal Prepayments received in the related Prepayment Period) and (ii) the OC Floor; provided, however, that if a Trigger Event is in effect on any Distribution Date, the Overcollateralization Target Amount will be the Overcollateralization Target Amount as in effect for the prior Distribution Date. Overcollateralized Amount:For any Distribution Date, the amount, if any, by which (x) the Pool Principal Balance as of the Due Date in the month of that Distribution Date (after giving effect to Principal Prepayments received in the related Prepayment Period) exceeds (y) the aggregate Class Certificate Balance of the Offered Certificates (after giving effect to distributions of the Principal Distribution Amount (excluding the Extra Principal Distribution Amount) on that Distribution Date). 29 Ownership Interest:As to any Residual Certificate, any ownership interest in the Certificate including any interest in the Certificate as its Holder and any other interest therein, whether direct or indirect, legal or beneficial. Pass-Through Margin:With respect to the Interest Accrual Period for any Distribution Date and Class of LIBOR Certificates, the per annum rate indicated in the following table: Class of LIBOR Certificates Pass-Through Margin (1) (2) Class 1-A-1 0.200% 0.400% Class 1-A-2 0.250% 0.500% Class 2-A-1 0.180% 0.360% Class 2-A-2 0.250% 0.500% Class 2-A-3 0.300% 0.600% Class M-1 0.500% 0.750% Class M-2 0.550% 0.825% Class M-3 0.750% 1.125% Class M-4 1.000% 1.500% Class M-5 1.000% 1.500% Class M-6 1.000% 1.500% Class M-7 1.000% 1.500% Class M-8 1.000% 1.500% Class M-9 1.000% 1.500% (1) For the Interest Accrual Period related to any Distribution Date occurring on or prior to the first possible Optional Termination Date. (2) For the Interest Accrual Period related to any Distribution Date occurring after the first possible Optional Termination Date. Pass-Through Rate:For each Class of Certificates, the per annum rate set forth or calculated in the manner described in the Preliminary Statement. Payment Adjustment Date:A date specified in each Mortgage Note as a date on which the Scheduled Payment for the related Mortgage Loan is subject to adjustment. Payment Cap:For each Mortgage Loan, the percentage limit set forth in the related Mortgage Note concerning the maximum permitted increase in a Scheduled Payment on any Payment Adjustment Date other than in connection with a recast of the Scheduled Payment. Payment Limit: For each Mortgage Loan, the percentage set forth in the related Mortgage Note. Percentage Interest:As to any Certificate, the percentage interest evidenced thereby in distributions required to be made on the related Class, the percentage interest being set forth on its face or equal to the percentage obtained by dividing the Denomination of the Certificate by the aggregate of the Denominations of all Certificates of the same Class. Performance Certification:As defined in Section11.05. 30 Permitted Investments:At any time, any of the following: (i)obligations of the United States or any agency thereof backed by the full faith and credit of the United States; (ii)general obligations of or obligations guaranteed by any state of the United States or the District of Columbia receiving the highest long-term debt rating of each Rating Agency, or any lower rating that will not result in the downgrading, qualification or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency; (iii)commercial or finance company paper that is then receiving the highest commercial or finance company paper rating of each Rating Agency, or any lower rating that will not result in the downgrading, qualification or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies , as evidenced by a signed writing delivered by each Rating Agency; (iv)certificates of deposit, demand or time deposits, or bankers’ acceptances issued by any depository institution or trust company incorporated under the laws of the United States or of any state thereof and subject to supervision and examination by federal or state banking authorities, provided that the commercial paper or long-term unsecured debt obligations of the depository institution or trust company (or in the case of the principal depository institution in a holding company system, the commercial paper or long-term unsecured debt obligations of the holding company, but only if Moody’s is not a Rating Agency) are then rated one of the two highest long-term and the highest short-term ratings of each Rating Agency for the securities, or any lower rating that will not result in the downgrading, qualification or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency; (v)demand or time deposits or certificates of deposit issued by any bank or trust company or savings institution to the extent that the deposits are fully insured by the FDIC; (vi)guaranteed reinvestment agreements issued by any bank, insurance company, or other corporation acceptable to the Rating Agencies at the time of the issuance of the agreements, as evidenced by a signed writing delivered by each Rating Agency; (vii)repurchase obligations with respect to any security described in clauses (i) and (ii) above, in either case entered into with a depository institution or trust company (acting as principal) described in clause (iv) above; provided that such repurchase obligation would be accounted for as a financing arrangement under generally accepted accounting principles; (viii)securities (other than stripped bonds, stripped coupons, or instruments sold at a purchase price in excess of 115% of their face amount) bearing interest or sold at a discount issued by any corporation incorporated under the laws of the United States or any state thereof that, at the time of the investment, have one of the two highest ratings of each Rating Agency (except if the Rating Agency is Moody’s the rating shall be the highest commercial paper rating of Moody’s for the securities), or any lower rating that will not result in the downgrading, qualification or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency and that have a maturity date occurring no more than 365 days from their date of issuance; (ix)units of a taxable money-market portfolio having the highest rating assigned by each Rating Agency (except (i) if Fitch is a Rating Agency and has not rated the portfolio, the highest rating assigned by Moody’s and (ii) if S&P is a Rating Agency, “AAAm” or “AAAM-G” by S&P) and restricted to obligations issued or guaranteed by the United States of America or entities whose obligations are backed by the full faith and credit of the United States of America and repurchase agreements collateralized by such obligations; and 31 (x)any other investments bearing interest or sold at a discount acceptable to each Rating Agency that will not result in the downgrading, qualification or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency, and reasonably acceptable to the NIM Insurer, as evidence by a signed writing delivered by the NIM Insurer. No Permitted Investment may (i) evidence the right to receive interest-only payments with respect to the obligations underlying the instrument, (ii) be sold or disposed of before its maturity or (iii) be any obligation of the Seller or any of its Affiliates.Any Permitted Investment shall be relatively risk free and no options or voting rights shall be exercised with respect to any Permitted Investment.Any Permitted Investment shall be sold or disposed in accordance with Financial Accounting Standard 140, paragraph 35c(6) in effect as of the Closing Date. Permitted Transferee:Any person other than (i)the United States, any State or political subdivision thereof, or any agency or instrumentality of any of the foregoing, (ii)a foreign government, International Organization, or any agency or instrumentality of either of the foregoing, (iii)an organization (except certain farmers’ cooperatives described in section 521 of the Code) that is exempt from tax imposed by Chapter 1 of the Code (including the tax imposed by section 511 of the Code on unrelated business taxable income) on any excess inclusions (as defined in section 860E(c)(1) of the Code) with respect to any Residual Certificate, (iv)a rural electric and telephone cooperatives described in section 1381(a)(2)(C) of the Code, (v)an “electing large partnership” as defined in section 775 of the Code, (vi)a Person that is not a U.S. Person, and (vii)any other Person so designated by the Depositor based on an Opinion of Counsel that the Transfer of an Ownership Interest in a Residual Certificate to the Person may cause any REMIC to fail to qualify as a REMIC at any time that the Certificates are outstanding. Person:Any individual, corporation, partnership, joint venture, association, limited liability company, joint-stock company, trust, unincorporated organization, or government, or any agency or political subdivision thereof. Physical Certificates:As specified in the Preliminary Statement. Plan:An “employee benefit plan” as defined in section 3(3) of ERISA that is subject to Title I of ERISA, a “plan” as defined in section 4975 of the Code that is subject to section 4975 of the Code, or any Person investing on behalf of or with plan assets (as defined in 29 CFR §2510.3-101 or otherwise under ERISA) of such an employee benefit plan or plan. 32 Planned Balance:With respect to the Planned Principal Classes in the aggregate and any Distribution Date appearing in the aggregate Principal Balance Schedule, the amount appearing opposite such Distribution Date for such Planned Principal Classes. Planned Principal Classes:As specified in the Preliminary Statement. Pool Principal Balance:The aggregate Stated Principal Balances of the Mortgage Loans. Prepayment Charge:As to any Mortgage Loan, a Hard Prepayment Charge or Soft Prepayment Charge, as set forth in the Mortgage Loan Schedule. Prepayment Charge Period:As to any Mortgage Loan, the period of time during which a Prepayment Charge may be imposed. Prepayment Interest Excess:As to any Principal Prepayment received by the Servicer on a Mortgage Loan from the first day through the fifteenth day of any calendar month other than the month of the Cut-off Date, all amounts paid by the related Mortgagor in respect of interest on such Principal Prepayment.All Prepayment Interest Excess shall be retained by the Servicer as additional servicing compensation. Prepayment Interest Shortfall:As to any Distribution Date, Mortgage Loan and Principal Prepayment received on or after the sixteenth day of the month preceding the month of such Distribution Date (or, in the case of the first Distribution Date, on or after the Cut-off Date) and on or before the last day of the month preceding the month of such Distribution Date, the amount, if any, by which one month’s interest at the related Mortgage Rate, net of the Servicing Fee Rate, on such Principal Prepayment exceeds the amount of interest paid in connection with such Principal Prepayment. Prepayment Period:As to any Distribution Date and related Due Date, the period from and including the 16th day of the month immediately prior to the month of such Distribution Date (or, in the case of the first Distribution Date, from the Cut-off Date) and to and including the 15th day of the month of such Distribution Date. Prepayment Shift Percentage:Not applicable. Primary Insurance Policy:Each policy of primary mortgage guaranty insurance or any replacement policy therefor with respect to any Mortgage Loan. Principal Allocation Percentage:For Loan Group 1 with respect to any Distribution Date, a fraction, expressed as a percentage, the numerator of which is the Principal Remittance Amount for Loan Group 1 for that Distribution Date and the denominator of which is the aggregate of the Principal Remittance Amounts for Loan Group 1 and Loan Group 2 for that Distribution Date.For Loan Group 2 with respect to any Distribution Date, a fraction, expressed as a percentage, the numerator of which is the Principal Remittance Amount for Loan Group 2 for that Distribution Date and the denominator of which is the aggregate of the Principal Remittance Amounts for Loan Group 1 and Loan Group 2 for that Distribution Date. Principal Balance Schedules:Not applicable. Principal Distribution Amount:With respect to each Distribution Date and Loan Group, the product of (x)the related Distribution Percentage and (y) an amount equal to the sum of (1) the aggregate Principal Remittance Amount for both Loan Groups for that Distribution Date minus the Overcollateralization Release Amount for that Distribution Date and (2) the Extra Principal Distribution Amount for that Distribution Date. 33 Principal Only Certificates:As specified in the Preliminary Statement. Principal Prepayment:Any payment of principal by a Mortgagor on a Mortgage Loan (including the principal portion of the Purchase Price of any Mortgage Loan purchased pursuant to Section3.12) that is received in advance of its scheduled Due Date and is not accompanied by an amount representing scheduled interest due on any date in any month after the month of prepayment.The Servicer shall apply partial Principal Prepayments in accordance with the related Mortgage Note. Principal Prepayment Amount:For any Distribution Date and Loan Group, the sum of all voluntary Principal Prepayments in excess of the Interest Only Payment received on the Mortgage Loans in that Loan Group during the related Prepayment Period, including the purchase price of any Mortgage Loans in such Loan Group repurchased pursuant to Section 3.12. Principal Prepayment in Full:Any Principal Prepayment made by a Mortgagor of the entire principal balance of a Mortgage Loan. Principal Remittance Amount: For any Distribution Date and Loan Group, an amount, not less than zero, equal to: (a)the sum, without duplication, of: (1)all principal collected or advanced on the Mortgage Loans in that Loan Group with respect to the related Due Date and any Principal Prepayments not constituting Net Prepayments and any advances with respect to payments on the Mortgage Loans in that Loan Group not received by the related Determination Date, (2)Net Prepayments on the Mortgage Loans in that Loan Group for that Distribution Date, (3)the Stated Principal Balance of each Mortgage Loan in that Loan Group that was repurchased by the Seller or purchased by the Servicer with respect to that Distribution Date, (4)any Substitution Adjustment Amounts in respect of the Mortgage Loans in that Loan Group, and (5)all liquidation proceeds (to the extent such liquidation proceeds related to principal) and all Subsequent Recoveries in respect of the Mortgage Loans in that Loan Group received during the related Prepayment Period minus (b)all non-recoverable Advances relating to principal on the Mortgage Loans in that Loan Group and certain expenses reimbursed since the prior Due Date. Private Certificates:As specified in the Preliminary Statement. 34 Proprietary Lease:For any Cooperative Unit, a lease or occupancy agreement between a Cooperative Corporation and a holder of related Co-op Shares. Prospectus Supplement:The Prospectus Supplement dated May 30, 2007, relating to the Offered Certificates, and any supplement thereto. PUD:Planned Unit Development. Purchase Price:For any Mortgage Loan required to be purchased by the Seller pursuant to Section2.02 or 2.03 or purchased by the Servicer pursuant to Section3.12, the sum of (i)100% of the unpaid principal balance of the Mortgage Loan on the date of the purchase, (ii)accrued and unpaid interest on the Mortgage Loan at the applicable Mortgage Rate (or at the applicable Adjusted Mortgage Rate if (x) the purchaser is the Servicer or (y) if the purchaser is the Seller and the Seller is the Servicer) from the date through which interest was last paid by the Mortgagor to the Due Date in the month in which the Purchase Price is to be distributed to Certificateholders, net of any unreimbursed Advances made by the Servicer on the Mortgage Loan, and (iii)any costs and damages incurred by the Trust Fund in connection with any violation by the Mortgage Loan of any predatory or abusive lending law. If the Mortgage Loan is purchased pursuant to Section3.12, the interest component of the Purchase Price shall be computed (i) on the basis of the applicable Adjusted Mortgage Rate before giving effect to the related modification and (ii) from the date to which interest was last paid to the date on which the Mortgage Loan is assigned to the Servicer pursuant to Section3.12. Qualified Insurer:A mortgage guaranty insurance company duly qualified as such under the laws of the state of its principal place of business and each state having jurisdiction over the insurer in connection with the insurance policy issued by the insurer, duly authorized and licensed in such states to transact a mortgage guaranty insurance business in such states and to write the insurance provided by the insurance policy issued by it, approved as a FNMA- or FHLMC-approved mortgage insurer or having a claims paying ability rating of at least “AA” or equivalent rating by a nationally recognized statistical rating organization.Any replacement insurer with respect to a Mortgage Loan must have at least as high a claims paying ability rating as the insurer it replaces had on the Closing Date. Rating Agency:Each of the Rating Agencies specified in the Preliminary Statement.If any of them or a successor is no longer in existence, “Rating Agency” shall be the nationally recognized statistical rating organization, or other comparable Person, identified as a “Rating Agency” in the Underwriter’s Exemption and designated by the Depositor, notice of which designation shall be given to the Trustee.References to a given rating or rating category of a Rating Agency means the rating category without giving effect to any modifiers. Realized Loss:With respect to each Liquidated Mortgage Loan, an amount (not less than zero or more than the Stated Principal Balance of the Mortgage Loan) as of the date of such liquidation, equal to (i) the Stated Principal Balance of the Liquidated Mortgage Loan as of the date of such liquidation, plus (ii) interest at the Adjusted Net Mortgage Rate from the Due Date as to which interest was last paid or advanced (and not reimbursed) to Certificateholders up to the Due Date in the month in which Liquidation Proceeds are required to be distributed on the Stated Principal Balance of such Liquidated Mortgage Loan from time to time, minus (iii) the Liquidation Proceeds, if any, received during the month in which such liquidation occurred, to the extent applied as recoveries of interest at the Adjusted Net Mortgage Rate and to principal of the Liquidated Mortgage Loan.With respect to each Mortgage Loan that has become the subject of a Deficient Valuation, if the principal amount due under the related Mortgage Note has been reduced, the difference between the principal balance of the Mortgage Loan outstanding immediately prior to such Deficient Valuation and the principal balance of the Mortgage Loan as reduced by the Deficient Valuation.With respect to each Mortgage Loan which has become the subject of a Debt Service Reduction and any Distribution Date, the amount, if any, by which the principal portion of the related Scheduled Payment has been reduced. 35 To the extent the Servicer receives Subsequent Recoveries with respect to any Mortgage Loan, the amount of the Realized Loss with respect to that Mortgage Loan will be reduced by such Subsequent Recoveries. Recognition Agreement:For any Cooperative Loan, an agreement between the Cooperative Corporation and the originator of the Mortgage Loan that establishes the rights of the originator in the Cooperative Property. Record Date:With respect to any Distribution Date and any Definitive Certificate and the Delay Certificates, the close of business on the last Business Day of the month preceding the month of that Distribution Date.With respect to any Distribution Date and the LIBOR Certificates as long as they are Book-Entry Certificates, the Business Day immediately prior to such Distribution Date. Reference Bank:As defined in Section4.07. Refinance Loan:Any Mortgage Loan the proceeds of which are used to refinance an Original Mortgage Loan. Regular Certificates:As specified in the Preliminary Statement. Regulation AB:Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and subject to such clarification and interpretation as have been provided by the Commission in the adopting release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or as may be provided by the Commission or its staff from time to time. Relief Act:The Servicemembers Civil Relief Act. Relief Act Reductions:With respect to any Distribution Date and any Mortgage Loan as to which there has been a reduction in the amount of interest collectible thereon for the most recently ended calendar month as a result of the application of the Relief Act or any similar state or local laws, the amount, if any, by which (i) interest collectible on such Mortgage Loan for the most recently ended calendar month is less than (ii) interest accrued thereon for such month pursuant to the Mortgage Note. REMIC:A “real estate mortgage investment conduit” within the meaning of section 860D of the Code. REMIC Cap:As defined in the Preliminary Statement. REMIC Provisions:Provisions of the federal income tax law relating to real estate mortgage investment conduits, which appear at sections 860A through 860G of Subchapter M of Chapter 1 of the Code, and related provisions, and regulations promulgated thereunder, as the foregoing may be in effect from time to time as well as provisions of applicable state laws. 36 REO Property:A Mortgaged Property acquired by the Trust Fund through foreclosure or deed-in-lieu of foreclosure in connection with a defaulted Mortgage Loan. Reportable Event:Any event required to be reported on Form 8-K, and in any event, the following: (a)entry into a definitive agreement related to the Trust Fund, the Certificates or the Mortgage Loans, or an amendment to a Transaction Document, even if the Depositor is not a party to such agreement (e.g., a servicing agreement with a servicer contemplated by Item 1108(a)(3) of Regulation AB); (b)termination of a Transaction Document (other than by expiration of the agreement on its stated termination date or as a result of all parties completing their obligations under such agreement), even if the Depositor is not a party to such agreement (e.g., a servicing agreement with a servicer contemplated by Item 1108(a)(3) of Regulation AB); (c)with respect to the Servicer only, if the Servicer becomes aware of any bankruptcy or receivership with respect to the Seller, the Depositor, the Servicer, the Trustee, the Swap Counterparty, any enhancement or support provider contemplated by Items 1114(b) or 1115 of Regulation AB, or any other material party contemplated by Item 1101(d)(1) of Regulation AB; (d)with respect to the Trustee, the Servicer and the Depositor only, the occurrence of an early amortization, performance trigger or other event, including an Event of Default under this Agreement; (e)any amendment to this Agreement; (f)the resignation, removal, replacement, substitution of the Servicer or the Trustee; (g)with respect to the Servicer only, if the Servicer becomes aware that (i) any material enhancement or support specified in Item 1114(a)(1) through (3) of Regulation AB or Item 1115 of Regulation AB that was previously applicable regarding one or more Classes of the Certificates has terminated other than by expiration of the contract on its stated termination date or as a result of all parties completing their obligations under such agreement; (ii) any material enhancement specified in Item 1114(a)(1) through (3) of Regulation AB or Item 1115 of Regulation AB has been added with respect to one or more Classes of the Certificates; or (iii) any existing material enhancement or support specified in Item 1114(a)(1) through (3) of Regulation AB or Item 1115 of Regulation AB with respect to one or more Classes of the Certificates has been materially amended or modified; and (h)with respect to the Trustee, the Servicer and the Depositor only, a required distribution to Holders of the Certificates is not made as of the required Distribution Date under this Agreement. Reporting Date:As to any Distribution Date, the 18th day of each month or if that day is not a Business Day the next Business Day, except that if the next Business Day is less than two Business Days before the related Distribution Date, then the Reporting Date shall be the Business Day preceding the 18th day of the month. Reporting Subcontractor:With respect to the Servicer or the Trustee, any Subcontractor determined by such Person pursuant to Section11.08(b) to be “participating in the servicing function” within the meaning of Item 1122 of Regulation AB.References to a Reporting Subcontractor shall refer only to the Subcontractor of such Person and shall not refer to Subcontractors generally. 37 Request for Release:The Request for Release submitted by the Servicer to the Trustee, substantially in the form of Exhibits M and N, as appropriate. Required Insurance Policy:For any Mortgage Loan, any insurance policy that is required to be maintained from time to time under this Agreement. Residual Certificates:As specified in the Preliminary Statement. Responsible Officer:When used with respect to the Trustee, any Managing Director, any Director, Vice President, any Assistant Vice President, any Associate, any Assistant Secretary, any Trust Officer, or any other officer of the Trustee customarily performing functions similar to those performed by any of the above designated officers who at such time shall be officers to whom, with respect to a particular matter, the matter is referred because of the officer’s knowledge of and familiarity with the particular subject and who has direct responsibility for the administration of this Agreement. Restricted Classes:As defined in Section4.02(e). Reuters Page LIBOR01:The display page designated as the “LIBOR01” page on Reuters (or such other page as may replace that page on that service for the purpose of displaying London inter-bank offered rates or prices of major banks). Rolling Three Month Delinquency Rate:With respect to any Distribution Date, an amount equal to the average of the Delinquency Rates for each of the three (or one and two, in the case of the first and second Distribution Dates, respectively) immediately preceding months. SAIF:The Savings Association Insurance Fund, or any successor thereto. Sarbanes-Oxley Certification:As defined in Section11.05. S&P:Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.If S&P is designated as a Rating Agency in the Preliminary Statement, for purposes of Section10.05(b) the address for notices to S&P shall be Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., 55 Water Street, New York, New York 10041, Attention:Mortgage Surveillance Monitoring, or any other address that S&P furnishes to the Depositor and the Servicer. Scheduled Balance:Not applicable. Scheduled Classes:As specified in the Preliminary Statement. Scheduled Payment:The Minimum Monthly Payment on a Mortgage Loan due on any Due Date allocable to principal and/or interest on such Mortgage Loan which, unless otherwise specified herein, shall give effect to any related Debt Service Reduction and any Deficient Valuation that affects the amount of the monthly payment due on such Mortgage Loan; provided, that if a Mortgage Loan has hit its Payment Cap, the Scheduled Payment on that Mortgage Loan will be the Interest Only Monthly Payment. Securities Act:The Securities Act of 1933, as amended. Security Agreement:For any Cooperative Loan, the agreement between the owner of the related Co-op Shares and the originator of the related Mortgage Note that defines the security interest in the Co-op Shares and the related Proprietary Lease. 38 Seller:IndyMac Bank, F.S.B., a federal savings bank, and its successors and assigns, in its capacity as seller of the Mortgage Loans to the Depositor. Senior Certificate Group:As specified in the Preliminary Statement. Senior Certificates:As specified in the Preliminary Statement. Senior Credit Support Depletion Date:Not applicable. Senior Enhancement Percentage:With respect to a Distribution Date on or after the Stepdown Date a fraction (expressed as a percentage): (1)the numerator of which is sum of the aggregate Class Certificate Balance of the Subordinated Certificates and the Overcollateralized Amount (which, for purposes of this definition only, shall not be less than zero) and (2)the denominator of which is the Pool Principal Balance as of the Due Date in the prior month (after giving effect to Principal Prepayments in the Prepayment Period related to that prior Due Date). Senior Principal Distribution Amount:For any Distribution Date on or after the Stepdown Date (and so long as no Trigger Event is in effect), an amount equal to the lesser of: (i) the Principal Distribution Amount for that Distribution Date; and (ii) the excess of (a) the aggregate Class Certificate Balance of the Senior Certificates immediately prior to that Distribution Date over (b) the lesser of (x) the product of (1) 87.25% for any Distribution Date prior to the Distribution Date in June 2013 and 89.80% for any Distribution Date on or after the Distribution Date in June 2013 and (2) the aggregate Stated Principal Balance of the Mortgage Loans as of the Due Date in the month prior to the month of that Distribution Date (after giving effect to Principal Prepayments in the Prepayment Period related to that prior Due Date) and (y) the aggregate Stated Principal Balance of the Mortgage Loans as of the Due Date related to the month of that Distribution Date (after giving effect to Principal Prepayments in the Prepayment Period related to that prior Due Date), minus the OC floor. Servicer:IndyMac Bank, F.S.B., a federal savings bank, and its successors and assigns, in its capacity as servicer under this Agreement. Servicer Advance Date:As to any Distribution Date, 12:30 P.M.Pacific time on the Business Day preceding the Distribution Date. Servicing Advances:All customary, reasonable, and necessary “out of pocket” costs and expenses incurred in the performance by the Servicer of its servicing obligations, including the cost of (a)the preservation, restoration, and protection of a Mortgaged Property, (b)expenses reimbursable to the Servicer pursuant to Section3.12 and any enforcement or judicial proceedings, including foreclosures, (c)the maintenance and liquidation of any REO Property, (d)compliance with the obligations under Section3.10, and 39 (e)reasonable compensation to the Servicer or its affiliates for acting as broker in connection with the sale of foreclosed Mortgaged Properties and for performing certain default management and other similar services (including appraisal services) in connection with the servicing of defaulted Mortgage Loans.For purposes of this clause (e), only costs and expenses incurred in connection with the performance of activities generally considered to be outside the scope of customary servicing or master servicing duties shall be treated as Servicing Advances. Servicing Criteria:The “servicing criteria” set forth in Item 1122(d) of Regulation AB. Servicing Fee:As to each Mortgage Loan and any Distribution Date, one month’s interest at the applicable Servicing Fee Rate on the Stated Principal Balance of the Mortgage Loan as of the Due Date in the month preceding the month of such Distribution Date (after giving effect to Principal Prepayments in the Prepayment Period related to that prior Due Date), or, whenever a payment of interest accompanies a Principal Prepayment in Full made by the Mortgagor, interest at the Servicing Fee Rate on the Stated Principal Balance of the Mortgage Loan for the period covered by the payment of interest, subject to reduction as provided in Section 3.15. Servicing Fee Rate:For each Mortgage Loan,0.375% per annum. Servicing Officer:Any officer of the Servicer involved in, or responsible for, the administration and servicing of the Mortgage Loans whose name and facsimile signature appear on a list of servicing officers furnished to the Trustee by the Servicer on the Closing Date pursuant to this Agreement, as the list may from time to time be amended. Servicing Standard:That degree of skill and care exercised by the Servicer with respect to mortgage loans comparable to the Mortgage Loans serviced by the Servicer for itself or others. Shift Percentage:Not applicable. Six-Month LIBOR Index:The average of the London interbank offered rates for six month U.S. dollar deposits in the London market, generally as set forth in either The Wall Street Journal or some other source generally accepted in the residential mortgage loan origination business and specified in the related Mortgage Note or, if such rate ceases to be published in The Wall Street Journal or becomes unavailable for any reason, then based upon a new index selected by the Servicer, based on comparable information, in each case, as most recently announced as of either 45 days prior to, or the first Business Day of the month immediately preceding the month of, such Adjustment Date. Soft Prepayment Charge:As to a Mortgage Loan, any charge payable by a Mortgagor in connection with certain partial Principal Prepayments and all Principal Prepayments in Full made within the related Prepayment Charge Period other than as a result of selling the Mortgaged Property, the Soft Prepayment Charges with respect to each applicable Mortgage Loan so held by the Trust Fund being identified in the Mortgage Loan Schedule. Special Hazard Coverage Termination Date:Not applicable. Special Hazard Loss:Not applicable. Special Hazard Loss Coverage Amount:Not applicable. Special Hazard Mortgage Loan:Not applicable. 40 Startup Day:The Closing Date. Stated Principal Balance:As to any Mortgage Loan and Due Date, the unpaid principal balance of such Mortgage Loan as of such Due Date, as specified in the amortization schedule at the time relating thereto (before any adjustment to such amortization schedule by reason of any moratorium or similar waiver or grace period) after giving effect to the sum of:(i) the payment of principal due on such Due Date and irrespective of any delinquency in payment by the related Mortgagor and (ii) any Liquidation Proceeds allocable to principal received in the prior calendar month and any Principal Prepayments received through the last day of the related Prepayment Period, in each case, with respect to such Mortgage Loan and increased by any Deferred Interest added to the principal balance of that Mortgage Loan on or prior to such Due Date. Stepdown Date:The earlier to occur of (x) the Distribution Date following the Distribution Date on which the aggregate Class Certificate Balance of the Senior Certificates is reduced to zero and (y) the later to occur of (i) the Distribution Date in June 2010 and (ii) the first Distribution Date on which the Senior Enhancement Percentage is equal to or greater than (a) 12.75% on any Distribution Date prior to the Distribution Date in June 2013 and (b) 10.20% on any Distribution Date on or after the Distribution Date in June 2013. Stepdown Target Subordinated Percentage:For any Class of Subordinated Certificates, the respective percentages indicated in the following table: Stepdown Target Subordination Percentage (1) Stepdown Target Subordination Percentage (2) Class M-1 10.250% 8.200% Class M-2 8.625% 6.900% Class M-3 7.250% 5.800% Class M-4 6.000% 4.800% Class M-5 4.750% 3.800% Class M-6 3.875% 3.100% Class M-7 3.000% 2.400% Class M-8 2.125% 1.700% Class M-9 1.250% 1.000% (1)For any Distribution Date occurring on or after the Distribution Date occurring in June 2010 and prior to the Distribution Date occurring in June 2013. (2)For any Distribution Date occurring on or after the Distribution Date occurring in June 2013. Subcontractor:Any vendor, subcontractor or other Person that is not responsible for the overall servicing (as “servicing” is commonly understood by participants in the mortgage-backed securities market) of Mortgage Loans but performs one or more discrete functions identified in Item 1122(d) of Regulation AB with respect to the Mortgage Loans under the direction or authority of the Servicer or the Trustee, as the case may be. Subordinated Certificates:As specified in the Preliminary Statement. Subordinated Class Principal Distribution Target Amount:For any Class of Subordinated Certificates and Distribution Date will equal the excess of: 41 (1)the sum of: (a) the aggregate Class Certificate Balance of the Senior Certificates (after taking into account the distribution of the Senior Principal Distribution Amount for that Distribution Date), (b) the aggregate Class Certificate Balance of any Class(es) of Subordinated Certificates that are senior to the subject Class (in each case, after taking into account distribution of the Subordinated Class Principal Distribution Target Amount(s) for such more senior Class(es) of Certificates for such Distribution Date), and (c) the Class Certificate Balance of the subject Class of Subordinated Certificates immediately prior to such Distribution Date over (2)the lesser of (a) the product of (x) 100% minus the Stepdown Target Subordination Percentage for the subject Class of Certificates and (y) the aggregate Stated Principal Balance of the Mortgage Loans for that Distribution Date and (b) the aggregate Stated Principal Balance of the Mortgage Loans for that Distribution Date minus the OC Floor; provided, however, that if such Class of Subordinated Certificates is the only class of Subordinated Certificates outstanding on such Distribution Date, that Class will be entitled to receive the entire remaining Principal Distribution Amount until its Class Certificate Balance is reduced to zero. Subsequent Recoveries:As to any Distribution Date, with respect to a Liquidated Mortgage Loan that resulted in a Realized Loss in a prior calendar month, unexpected amounts received by the Servicer (net of any related expenses permitted to be reimbursed pursuant to Section3.09) specifically related to such Liquidated Mortgage Loan. Substitute Mortgage Loan:A Mortgage Loan substituted by the Seller for a Deleted Mortgage Loan that must, on the date of substitution, as confirmed in a Request for Release, substantially in the form of Exhibit M, (i)have a Stated Principal Balance, after deduction of the principal portion of the Scheduled Payment due in the month of substitution, not in excess of, and not more than 10% less than, the Stated Principal Balance of the Deleted Mortgage Loan (unless the amount of any shortfall is deposited by the Seller in the Certificate Account and held for distribution to the Certificateholders on the related Distribution Date); (ii)have a Mortgage Rate no lower than and not more than 1% per annum higher than the Deleted Mortgage Loan; (iii)have a Maximum Mortgage Rate not more than 1% per annum higher than and not lower than the Maximum Mortgage Rate of the Deleted Mortgage Loan, (iv)have the same Mortgage Index and interval between Adjustment Dates as the Deleted Mortgage Loan and a Gross Margin not more than 1% per annum higher than, and not lower than that of the Deleted Mortgage Loan;provided that Substitute Mortgage Loans with remaining terms to maturity greater than that of the Deleted Mortgage Loan may not exceed 5% of the Cut-off Date Pool Principal Balance. (v)have the same negative amortization limit, payment adjustment intervals and recast provisions as that of the Deleted Mortgage Loan; (vi)have a Loan-to-Value Ratio no higher than that of the Deleted Mortgage Loan; (vii)have a remaining term to maturity no greater than one year more than (and not more than one year less than) that of the Deleted Mortgage Loan; 42 (viii)not be a Cooperative Loan unless the Deleted Mortgage Loan was a Cooperative Loan; and (ix)comply with each representation and warranty in Section2.03. Substitution Adjustment Amount:As defined in Section2.03. Supplemental Interest Reserve Fund:The separate Eligible Account or Accounts created and maintained by the Supplemental Interest Trustee pursuant to Section3.06(i) with a depository institution in the name of the Supplemental Interest Trustee for the benefit of the Supplemental Interest Trustee on behalf of the Holders of the Offered Certificates and the Class C Certificates and designated “IndyMac Bank, F.S.B., in trust for the registered Holders of IndyMac INDX Mortgage Loan Trust 2007-FLX4, Mortgage Pass-Through Certificates, Series 2007-FLX4.” Supplemental Interest Trust:The trust fund established pursuant to Section 4.08. Supplemental Interest Trustee:Deutsche Bank National Trust Company, not in its individual capacity, but solely in its capacity as trustee for the benefit of the Holders of the LIBOR Certificates under this Agreement, and any successor thereto, and any corporation or national banking association resulting from or surviving any consolidation or merger to which it or its successors may be a party and any successor trustee as may from time to time be serving as successor trustee under this Agreement. Suspension Notification:Notification to the Commission of the suspension of the Trust Fund’s obligation to file reports pursuant to Section15(d) of the Exchange Act. Swap Account:The separate Eligible Account or Accounts created and maintained by the Swap Trustee pursuant to Section3.06(g) with a depository institution in the name of the SwapTrustee for the benefit of the SwapTrustee on behalf of the Holders of the Offered Certificates and the Class C Certificates and designated “IndyMac Bank, F.S.B., in trust for the registered Holders of IndyMac INDX Mortgage Loan Trust 2007-FLX4, Mortgage Pass-Through Certificates, Series 2007-FLX4.” Swap Adjustment Rate:As to any Distribution Date and Loan Group, the product of (I) a fraction, expressed as a percentage, (A) the numerator of which is equal to the product of (1) the product of (i) the sum of (a) the Net Swap Payment and (b) any Swap Termination Payment (other than a Swap Termination Payment due to a Swap Counterparty Trigger Event) and (ii) a fraction, the numerator of which is 360 and the denominator of which is the actual number of days in the related Interest Accrual Period and (2) the Allocable Portion for that Loan Group and (B) the denominator of which is equal to the aggregate Stated Principal Balance of the Mortgage Loans in that Loan Group as of the Due Date in the prior calendar month (after giving effect to principal prepayments received in the Prepayment Period related to that prior Due Date) and (II) 12. Swap Confirmation:The agreement between the Swap Trustee on behalf of IndyMac INDX Mortgage Loan Trust 2007-FLX4 and the Swap Counterparty evidencing the terms of the Swap Contract. Swap Contract:With respect to the LIBOR Certificates, the interest rate swap transaction evidenced by the related Confirmation, a form of which is attached to this Agreement as Exhibit P-2. Swap Contract Termination Date:The Distribution Date in May 2014. Swap Contract Notional Balance:As set forth in the Swap Table in the Prospectus Supplement. 43 Swap Counterparty:Morgan Stanley Capital Services Inc. Swap Counterparty Trigger Event:Either (i) an “Event of Default” under the Swap Contract with respect to which the Swap Counterparty is the sole ‘Defaulting Party” (as defined in the Swap Contract) or (ii) a “Termination Event” (other than an Illegality or a Tax Event, as such terms are defined in the Swap Contract) or “Additional Termination Event” under the Swap Contract with respect to which the Swap Counterparty is the sole “Affected Party” (as defined in the Swap Contract). Swap Report:The report to be delivered by the Determination Date prior to each Distribution Date by the Swap Counterparty to the Swap Trustee containing the amount of any Net Swap Payment payable by the Swap Trust or the Swap Counterparty to the other party, as the case may be, with respect to the Swap Contract for that Distribution Date. Swap Table:The table indicating the Swap Contract Notional Balance set forth in the Prospectus Supplement. Swap Termination Payment :The payment payable to either party under the Swap Contract due to an early termination of such Swap Contract. Swap Trust:The trust fund established pursuant to Section 4.08. Swap Trustee:Deutsche Bank National Trust Company, not in its individual capacity, but solely in its capacity as trustee for the benefit of the Holders of the LIBOR Certificates under this Agreement, and any successor thereto, and any corporation or national banking association resulting from or surviving any consolidation or merger to which it or its successors may be a party and any successor trustee as may from time to time be serving as successor trustee under this Agreement. Targeted Balance:Not applicable. Targeted Principal Classes:As specified in the Preliminary Statement. Three-Month Delinquency Rate:With respect to any Distribution Date on or after the Stepdown Date, a fraction, expressed as a percentage, the numerator of which is the aggregate Stated Principal Balance for such Distribution Date of all Mortgage Loans 90 or more days delinquent as of the close of business on the last day of the calendar month preceding such Distribution Date (including Mortgage Loans in foreclosure, bankruptcy and REO Properties) and the denominator of which is the aggregate Stated Principal Balance for such Distribution Date of the Mortgage Loans as of the related Due Date (after giving effect to Principal Prepayments received in the related Prepayment Period, the principal portion of Liquidation Proceeds and any Subsequent Recoveries). Transaction Documents:This Agreement, the Swap Contract, the Corridor Contract and any other document or agreement entered into in connection with the Trust Fund, the Certificates or the Mortgage Loans. Transfer:Any direct or indirect transfer or sale of any Ownership Interest in a Residual Certificate. Trigger Event:With respect to a Distribution Date on or after the Stepdown Date either a Delinquency Trigger Event is in effect with respect to that Distribution Date or a Cumulative Loss Trigger Event is in effect with respect to that Distribution Date. 44 Trust Fund:The corpus of the trust created under this Agreement consisting of (i)the Mortgage Loans and all interest and principal received on them after the Cut-off Date, other than amounts due on the Mortgage Loans by the Cut-off Date; (ii)the Certificate Account, the Distribution Account, the Carryover Reserve Fund and all amounts deposited therein pursuant to this Agreement (including amounts received from the Depositor on the Closing Date that will be deposited in the Certificate Account pursuant to Section2.01); (iii)property that secured a Mortgage Loan and has been acquired by foreclosure, deed-in-lieu of foreclosure, or otherwise; (iv)the right to collect any amounts under any mortgage insurance policies covering any Mortgage Loan and any collections received under any mortgage insurance policies covering any Mortgage Loan; and (v)all proceeds of the conversion, voluntary or involuntary, of any of the foregoing. Trustee:Deutsche Bank National Trust Company and its successors and, if a successor trustee is appointed under this Agreement, the successor. Trustee Fee:The fee payable to the Trustee on each Distribution Date for its services as Trustee hereunder, in an amount equal to one-twelfth of the Trustee Fee Rate multiplied by the aggregate Stated Principal Balance of the Mortgage Loans as of the Due Date in the month preceding the month of such Distribution Date (after giving effect to Principal Prepayments in the Prepayment Period related to that prior Due Date). Trustee Fee Rate:0.0065% per annum. The terms “United States,” “State,” and “International Organization” have the meanings in section 7701 of the Code or successor provisions.A corporation will not be treated as an instrumentality of the United States or of any State or political subdivision thereof for these purposes if all of its activities are subject to tax and, with the exception of the Federal Home Loan Mortgage Corporation, a majority of its board of directors is not selected by such government unit. UCC:The Uniform Commercial Code for the State of New York. Underwriter’s Exemption:Prohibited Transaction Exemption 2002-41, 67 Fed.Reg.54487 (2002) (or any successor thereto), or any substantially similar administrative exemption granted by the U.S. Department of Labor. United States Person or U.S. Person: (i)A citizen or resident of the United States; (ii)a corporation (or entity treated as a corporation for tax purposes) created or organized in the United States or under the laws of the United States or of any state thereof, including, for this purpose, the District of Columbia; 45 (iii)a partnership (or entity treated as a partnership for tax purposes) organized in the United States or under the laws of the United States or of any state thereof, including, for this purpose, the District of Columbia (unless provided otherwise by future Treasury regulations); (iv)an estate whose income is includible in gross income for United States income tax purposes regardless of its source; or (v)a trust, if a court within the United States is able to exercise primary supervision over the administration of the trust and one or more U.S. Persons have authority to control all substantial decisions of the trust.Notwithstanding the last clause of the preceding sentence, to the extent provided in Treasury regulations, certain trusts in existence on August 20, 1996, and treated as U.S. Persons before that date, may elect to continue to be U.S. Persons. Unpaid Realized Loss Amount:For any Class of Certificates, (x) the portion of the aggregate Applied Realized Loss Amount previously allocated to that Class remaining unpaid from prior Distribution Dates minus (y) any increase in the Class Certificate Balance of that Class due to the allocation of Subsequent Recoveries to the Class Certificate Balance of that Class. U.S.A. Patriot Act:The Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001. Voting Rights:The portion of the voting rights of all of the Certificates that is allocated to any Certificate.As of any date of determination, (a) 1% of all Voting Rights shall be allocated to the Holders of the Class A-R Certificates and (b) the remaining Voting Rights shall be allocated among the remaining Classes of Certificates in proportion to their respective Class Certificate Balances.Voting Rights allocated to a Class of Certificates shall be further allocated among the Certificateholders of such Class based on Percentage Interest. Weighted Average Adjusted Net Mortgage Rate:For any Distribution Date, the average of the Adjusted Net Mortgage Rate of each Mortgage Loan, weighted on the basis of its Stated Principal Balance as of the Due Date in the prior month (after giving effect to Principal Prepayments in the Prepayment Period related to such prior Due Date). Section 1.02.Rules of Construction. Except as otherwise expressly provided in this Agreement or unless the context clearly requires otherwise (a)References to designated articles, sections, subsections, exhibits, and other subdivisions of this Agreement, such as “Section6.12 (a),” refer to the designated article, section, subsection, exhibit, or other subdivision of this Agreement as a whole and to all subdivisions of the designated article, section, subsection, exhibit, or other subdivision.The words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar import refer to this Agreement as a whole and not to any particular article, section, exhibit, or other subdivision of this Agreement. (b)Any term that relates to a document or a statute, rule, or regulation includes any amendments, modifications, supplements, or any other changes that may have occurred since the document, statute, rule, or regulation came into being, including changes that occur after the date of this Agreement. 46 (c)Any party may execute any of the requirements under this Agreement either directly or through others, and the right to cause something to be done rather than doing it directly shall be implicit in every requirement under this Agreement.Unless a provision is restricted as to time or limited as to frequency, all provisions under this Agreement are implicitly available and things may happen from time to time. (d)The term “including” and all its variations mean “including but not limited to.” Except when used in conjunction with the word “either,” the word “or” is always used inclusively (for example, the phrase “A or B” means “A or B or both,” not “either A or B but not both”). (e)A reference to “a [thing]” or “any [of a thing]” does not imply the existence or occurrence of the thing referred to even though not followed by “if any,” and “any [of a thing]” is any of it.A reference to the plural of anything as to which there could be either one or more than one does not imply the existence of more than one (for instance, the phrase “the obligors on a note” means “the obligor or obligors on a note”).“Until [something occurs]” does not imply that it must occur, and will not be modified by the word “unless.” The word “due” and the word “payable” are each used in the sense that the stated time for payment has passed.The word “accrued” is used in its accounting sense, i.e., an amount paid is no longer accrued.In the calculation of amounts of things, differences and sums may generally result in negative numbers, but when the calculation of the excess of one thing over another results in zero or a negative number, the calculation is disregarded and an “excess” does not exist.Portions of things may be expressed as fractions or percentages interchangeably. (f)All accounting terms used in an accounting context and not otherwise defined, and accounting terms partly defined in this Agreement, to the extent not completely defined, shall be construed in accordance with generally accepted accounting principles.To the extent that the definitions of accounting terms in this Agreement are inconsistent with their meanings under generally accepted accounting principles, the definitions contained in this Agreement shall control.Capitalized terms used in this Agreement without definition that are defined in the Uniform Commercial Code are used in this Agreement as defined in the Uniform Commercial Code. (g)In the computation of a period of time from a specified date to a later specified date or an open-ended period, the words “from” and “beginning” mean “from and including,” the word “after” means “from but excluding,” the words “to” and “until” mean “to but excluding,” and the word “through” means “to and including.” Likewise, in setting deadlines or other periods, “by” means “by.”
